07-15-00429-CV



                                                                                   SEVENTH COiJHT OF APPE/ ! !2
                                                                                        vlvtAI\l LONG, CLERK
                               LOL\RT          D'F      A?PEA~

                         ~EVE \\.\'T\-\ t)\~W \CT            cF TE.'if\5

                          9-E\0\E' 1.-.)PrM.ES \TAC...\:.:~D\\1   ,"""\\{;.o\\11   '"'a"iL,
                           ·\(~\a..\-or '

                          v.
                           \\oncn:l-b\e. :Rub         r\. ~e..ies    '\ 72..~ JtAdi~d
                           \):,s\-c\c.:\- , LlA'obDe-'( LAsu."'+v , TeXa.s

                           'REPrL ~'Y IN IN\t'R~T t
                            ?~ \1.~-\o " i:S"o.-~ rt~.\\ \ t:h:v~~                 Ga\.(2.ff\a.\'\



PE\\\\DtJ \-oe MAl'JOAMI\As ?bAtN::>T- OSDSR r~'N\ ·72.f\o\ i::fUD\C\ AL
U\ST'R\C..T   of'   L\AB~CC...K C..otlNTY , T£xPtS ~ \\cn.ocab\e.. 'Pl~ ". ~Y.e.s. ....
 CJ\U6£· 'No . .'Z..o\'2.. -5oo,2.'15 &\cl\'"      ~~ v.            C.O..ota.•'"'- v~h" ,e\-a.\.




                                                                           ~E\b\E ~~ ttoc:~!'J
                                                                           ~\\(b.l\\11
                                                                            ~~b U~\­
                                                                            C\(C,() \   ~Pur ~ \
                                                                             \\t'Y'f'tr~\\t. '-.\x 1'\\bl
t? e.i,d;e_.   6Q.O'\.e.S   Jo.c:...\C~o n   •        -~e..tcl~e.- ;:rQ,\.~ Siic..\\s~ ~\\~A\77

Yro    ~JL.    -     ~e\o..·h, r                       C..,~1ts      -qGOI    ~S'>ll- AYV'f'tll\\cl)<



}115hDIC..b\..a_ ·~W:x.rt        \\. ~JZ.Y~      •   . \-\t;n. '\2.:':> -1-c '       \::)n. v ~d C:ux~rMn 1

A\torY\.JLv -hs-c -~ 'VM"hes                           3~        l\.1a_\\ . . Co.";h \ Skhbn-
~ V\ .l.(\\-e,_~-\-                                    PoLo . Box \Z.5~~" A~::,hn ~.lBln
                                                                                         ..\\
                                                                                          ..   ~   j;



                                                                                           \\\


                                                                                         ?. "\

                                                                                               ?.~

S~a~e..I"NU\+             of -\-~     Lase                                                     P.3
J:ss~ 9re.seA-k.d                                                I.                                PA
.Stcx\-uY\.~..(\ \-        Df   '\=" o.c..t:::,   ~1   .              ..       i                   P:4
A- r.f'l u f'I'\Q...n\-   ~\                                                                       P5
~to--t~~ ~ ~b ~L.
                                                                           "       .               P.l
                                                  ..
LcmclLASICSY'I             i    Pru..Ver                                                                ?.9
C...cu-4-\}\'c.Ak cf· Ser'I~C..tR.e..ld;e_ ~Ys~ v.~~v..ii\ V~ ,(>1-\'?>-Doo~C. V"                            '2.cl4   W\.(d\'\'\'~?J:, - ~, ?. '2. /\ .,5
 {\~ {:\qo ...- \\N'A,·,\\c \Je.c.. \\ ..:2.o\4 ,no ~\..'\


·T~~ Cr~ v~\ Vro..d-\CJL~ ~-\e5> Ccxk. ~ \\. D'5'5
 9tu\.e.;)     ot:.      ?t~\c..te... v('~U.\e. 'quk_ 52

I.. A      ~    L \o..fuoc-o..do.. 8sh C.o. Te.x:a::!l , L.l.C...             ~~q 2>w2J qD'B

 ( Tt2.X P..w- D:..\\a.s 2..o\O)

lexa..s L~v:\ Oco..ct~c.e..             & ~~e. :~         C..o~ S\~.oo·~


                                                                       ...

                                                                                                         - • 1JS

  b.u.Mw-dc v. L~we.-\l A~ :SW~ iC-'2... (Tu 2..oo\)                                                     . . V7

 \\tsw-e..\\ v.       Te_,((lL~ \J' m-\w~ t.c.YV\~   . ~{V\    ,   \4'2> !)W3d -\\fa A-\4
  (Te..x   A-f>f'-      A\A:)h." 2oo4 R* ~(\.,




                                                         •••
                                                         \\I
1n re~€.\U\E.
           3"\\«\E~ ()~'(IES,
    1'2_n~ Suo\C..\A-L 1J)~n\C-T, \..U-&BOC..\C
    ~DU~ ,\Ej;~~ ,                           Re...c:Mfl~   Gt>.tYV\a..l'\




    -rt>    \l\c \-\OND~?t~\.£ o\.1'::>\\e..E~ OF '\\\E t.OUK:r                                    of'   ?tv?E~\..S-:

                  tl:JN\5 t\\Dv.-1 , ~~d~«:...- (Jet.NI.ILS ~o..c...'h-:.o(\ ... McJ-or 1-c Qd--1\-\0't\
     ~s Lou.('·\- ·foe Wr~\- ~r N'\~CLtY\.Al-~                              ..     \-\.e. w(H"lci o.f.F-v- -tk. Po\tn...fll'\£>
     \n     <5.u9~ ~ -.. -1-o w~t-                          :

                                                                   :.:r:.
                                                            'Bn\\':,F t\\::':>TOK.'/

    ~~~e..- ~o..cvvz.S ~~on \':::! f"-s.... ~\~N-;.W ·,n                                 'H1!.l~ ~o..tw?.b lf~sGY'\ v. Waa.;(\
    Vo..u.~ e..t o.-\., ~ "h'7: 5oo,                            zcts , -~(\ -t~ ~nd J"'tAJ~\a.\ D;str\c..-\- wh.ue,
    -\-k      \-tbV'\orCLb\e...         'Hu..'ne..f\ \-\.       Ke. Ye:s 'Vre.-s~ci-es Re.:a~12- ~Q\..~ So..cA   On     ::Jo.(\\A()v(''/     e'Zo\2.
                                thL b~str\c.:\ ~\ex-~ fi\e..d ~~ Si.A-~·t­
~o..\n5\- CaRto.IC\ ~cbe.ri- Vo..u..~hn. '\_\eo~A.:h~X\CA.ni- N\c..t Efu~of+ \ el9h-\-
~h(\ boe-5 CUI.d on.e.. Sa.ne.. Doe. .. Thr~ (3) of th.c~ C5oh.n Dt£..-':> IOU'e
~uf\d -\-o b__ 'DCl.v\cl GJ.tXZ.M(i(\ '\ ....)o..,~ No.\\ ~ 0..~ \)~ \4_~\o • ~
,:Jru'l.fl.... ''Doe- \NG.~ tcHH\cl -b be- G~f'ld'f W\o..fr\L .. ''Defe.nct&..l'.b \[~n
 c~t\.d E'~, 1-w;c..e... . T\u..- ~ o~ wh>:~ wa:::> ~\'an-\d in ~(\IAG.f''i
cJ' 'Go i-3 •            DJU\cio.n-\5 !)'(\";:)~ 'ocl'ore..- ~ .\-cia.\ to-ur-\-
                        Ne otha,c
cl~sr-Mss~ t\vL s~\- • .S~e. Jacts6n v. V~hn o7 -Jo-00()22- CV, 2c\4 wL
c;c~9q JJJ (tex A-Pf1.- ~~,)\c t'R...c..J \ ')'2.0~ d\c. ?-e."\-. h-:\ •
     --nu:, Co~ ot? A~s Md -\\-\a,\- ~Q..\-oc::, :,\..\it :SufBt..\Sli\t\'f
 o.\\e...~   o.    ~Gn \C\eo aCQ.:Js\ve- ~c.£.. c...\a\m ~ by::,\-o.nder e\a...\M \i\
 Jo.0Kson         "r.\0\~                  a.n"bWe;C" 011      {;"r;\
 ~4, ~o\.5 ,~                  1::hNi~ b\}."Z..\'\t\0.(\
                                             \3,\e.d \V.~ crc~~~na\ o..n~~ C)Yl -\\~r-\\ Z7<20\5 1
 n\thD~'h ~~1 WQX'e.. ~v~ Of\. be abotA-\- ~or.Q.ro'oe: Gh~ & Re.ctW..-~ fer ~\-h'                    1
                                                                                                           •   {See.
  An~.f'lrn< 'E.xhAb\t (\ J                    A ru.C\X'~n£\ on -\-k mobi)f'\ wO..~ NL\d on
 2fu\'/ \t).. ~0\S •           \h.a_      C..i5Ur+ &nn'\-e:.d \-k 1'(\ovru\Ts rntr\-l'cm o..~ is-su.ed
 4.N ord.Q.,('           0(\   ex~\- 3\. '2o\5 ~\nd~~e1a:ror                      vexoJ\ol.\.."l   CU"\d 0~,(\~
 ~o.tor -\-6 ~cov~de.. ~JOO .. bo                    \o    5ee.LA                                                          -\c. ~s~de..r ~nd 1 ffio~ t-o 'Re.~nsta..h:.../
                                                                                      1
        ~e.~~ .f'~~ 'l"\ che>n

~~w ~·\a.\                       N?..l~                            tr~a\                   r-~                               ~ hi)\Q_
                       1
                           ...                 of w'h;.c.h                  c..au..r+                 crn • fi.Ftex
~ ~t ~r':)                                          f'D\G\i~

       --nv..~         1   ~     d../'\.    D, ~~~ f"\o_,\ ?ro~ \n':!)              ~<>to.b\ls k.e\ b'/ ~ of ~PPe.UCih:..
~oc.e.dute. ., ~ 52 ~                                  \\\o       ofu~ \~Y ~s o.dvt.u·




                                                                        .:u.L.
                                                              -~11-TGI'fiENr ot 1WL~
(i>\     ·~           uV\du\'f'~V\~ '?CI)~\~ \'::l                            C..  42. \.).~~ ~ \ttiQ') ~CQ.sS~'IIe.... f'orC-~ ~
       \:rt~;\u.ndtU' hob\\\tv tl(}..\m                           ;(\ wh~c..'n N\ovMh V~\d MDti6Y\ to D~\ue..
       ?\a..\C\-\1~' V~J(ah'ou.-:, L~n-T                      t   'Re..f Lv.bboc-\.ch..c (,3)       ·""fhu-~ eM-~ ~\-hPk thfc~\ .. If , f:-or
   \Ullllmi'\e.. "'        -tT\u.\ wns ~ ~r \-"WL. oo,'L'l~               •   .::c;..      JOU\l.A.Q.,c"f       t~·F   '2.o\o 0l..Ad~e..- ~e.-"es
       ~er..n.\-e.d         ~~~ C...hcU~T~                \1\:   N\c\-~cm    to D,-s ~~~ •                   · C..,O'lM' t c-t? \\?ttA\s
       \e-N'll.X:')~ ~             \UY\(L(\ckd    -\-\u.., ~ .\(\ .To..c.k~cm v. 'i~'nf\ c£-\'?rooo'22...-
       \_,v-.. ?_o\~ WL ((:HCf\~'0':> (\a. \)r"~·-A~r;\\o Dec.\\ -..Zc1~ , n.o ~ h--:'\ • ·-nv.'s ~
fi' ~\~ ht.\d -\-hn-1- fte1a.+-or:....                                  c.Gm (E); 't.i6   fu.-s~\z. Proo:~o\\~ ef' s~s

on       -\-h.cL N\~~t":> \ +~ N\ova.~ c._;-\-d . . L~l\.~te....                                      Y.    Uy ~1 ;)'\',rM sqo .,.~'6 (\€)(.

 t\~0,. -\\(\"A\;\ \o Zo\ \ ,no e,:r~.                     ,. UM.tu-+akln6 \l"-ls::J              \f\
 ~         t-r\a.\ ~r1- fe> 9c-~\~mno.rih a.c...CJU't ~k. \\:A.e.\-ua\ (;\_';:)~tm-s                                            CLS   ~\AQ.._ ~:'l5     w\\atku- ~Y tomfrise                         a.       v\a.6\a_ ~ st                        cM:..hm'"\ .''     \'{\o'lavi\b    l('{!l..ili-

 ~n  \-o ~ thcrt- \-\\A-:., L~c-t. of Pt~~ )o.\~v 'rul~ ~~ cl~~ mS
 Suff?c.Au\\\ -f a.\~ e,J(~S~-VL kc..z... ~ 0. b-vs·\-urukr- do..\\'\\ "hl- tha..+ ~
                                                                                              "-L_.            1\f\
                                                                               ~ 'iWL:C'\·1~ ~                                  ~-\--
                                                                   \
\l
     c...,~\nts 01.\-L   -not-   \' \ /
                                   t
                                          "\
                                       Y\UY    -Th    ~u.t...ceaa      0(\.
                                                                                                      'I(
                                                                                                               n \elfa...-\h                  CM   to
 ~t             1-k._ .So..fv\JL.      O..~m.o..i\-T5 T'n.a._v              'no.d   ?rev\IS)A.:>\'i ~ ;'(\ ~ ~~                                     \4
                                                             \-'rvL ·fY'A~lbol( \W&-'                   n.r~\Acwu+~
                                                                        1
M~\5\'\.S         -\-o     'DI r~

w~\'n.tw.t «---f'~QA\CA.- ~                          CM'\Y   ~d\~                   'rP            v,

 W(L5t "t8\ SwZJ.-")5'0 •                              A     \-r\a-\ ~ ~a;\~ \-e. Clr\Gl.\vu... \~                                       ?l'OPfU'\Y

 ~' \o c;..fJ(J\y ~\- ~co~r\ ~n en.k.n'N!)
     1>nk.r ~ ~"\a~(\-\-.                               'T.exa.-5 Fovr(\'\JL(''.S. If\ .... , C..C., ~ v..~rv.            .
~or               nr~ ~ \-'hat-                          c.~~u-              \\   \~     S.(\      e.s+ab\~sk.d -::.\-~)(\ ~C'·~.N&~\            \(\     -\-'N, \\h~ct+\v&-r\-\-"::1 o.C'Ln.ow~~ ~a.-toe ~o.J. s..\-~\-e_cl \r~ab~' c.\a.;m '1-e--\-
 vv(U'\.-\- em \-o r~~-)- ·\-c~a\ ~ W a~S\~OJ'd ~lh~\\'\~ --.--Tn wrl- ~ II HOW2.11'~.f'~

 '9\a_;n\i W'~ c.h11Y\S 11r.:z.. ~+ \:\Ce__\y io sv..c.c.uJ 0\'\ -\\vL vw:z..~~h~' ~
 AQ~t :1 b~bt+ A ~~-4. l' Mo+ \~\~v -\o SVI cca~ H a.ncl • tJOt a_ \eQt.~~
                                                                                                                    1




 \'robCLb)\~fv          v>\ru'\'\bfr w\\\ ~ce>ra.\\ \' ore... t-wo ~o..c~-\.. -:,.i-CA.rvlouds , DnR--
 ~a'{f,        OruL   fVIAY oc ('(l.{j,'-f V\o-\-, t k ek\.cu- "!:.O.)f'f:. ~ 6 no wo..V l5NL wi\\ !.~.


      ~()..tor w~N\d ~~ +-~ 'oi' ·+hAs ~ r:f ~b hc\d.\~ \us
 ~\.~\~ "S~il.A\1-\v a.\~                            c:l SfOC,\\t:rf\     \qt)~ a~s~v~ ~CR c...\a.(m ~ \qJ':.klt.rv:k('
 e~m       t     0~~, '2..c\1 wLCoC\C\'\?)~n\-*S ~. lln.d -\-'M_ N\a.vtln\-s e..~ 1'n~ -~_y
 ~ \?ak.\or                '' ~\AWic1stnt\y n.\~                  \<      v~abk. c..la~l"'l ~              i-M..+   -\-k ~t-~
 tha-t     Movo..n-\-~      ~td ~ f\             .La.oo.\1-e.... y, V\'1 '~\A.ferl'f       ()-("   ~ t'M'sa.PPltd +hR.... )(M.,J -b              k. thd-s,
        ~, ~ nre..                                     1\IIM1h'C' \L OR.£~~ \r. Lf"G.d:::s()(\                  v. Vcu.J)'h" ., -s.\.1.-Pra \

~ ~                   D~ ~rullnQl                Q.J.c:J-w.      viZ-Xa.-·HCVI..S     GV\d o.-~1'1'\~          ~~\-v               ·ru..r

+NL-       Drd.u-         ct\~~~c;.~~            ~ahn-s         ~ms CL~ns;~ ~ ~                              N\ova...tt-\-s ;nckckd

-\-\...L   i'   rY\ofu.r     fu.t_bbuJ '' c\cw..~ Tt> 1nc.l.wL.... o..\\ clru'Ms                         or- d.tt~ctGth:\s      0'1'   ~~

r).,'~~rl,"fSY\           bLc..W'::>     I   bueccl~ v. c.s.,.~n 1--\{0Si,J~l

S\a2.. Cr~o\ ..) .                   lr~a.\ ~ 1-k. s~t- ~s ~ hsr- -APe~\ t \,?..a\~ ~ ~\o\
'oz... \mRr~c...·hc.a,\ o_nd ~ f'•u~'-u- o._s e.. c:\\-:;,Wk~saJ .,(:: -~ M-e'l\.dAn-t- m~
\'\&u..~ib\v           'bz.. cll...\'.ero.d. -\o d..U-'f\,V\~          T-n'a.\      tJ\   o.~   ?crmL     b.eA&~ c\u...rt'o '1\         •


     "fcrr ~ n~.O·--~ ~tQ,\-d. o...nd ~ -~ ft'rd.t 1'\~ ~ \-~ ~k
clalV\t-~            !!.aN\'*
                1~"1\Drb\'( f"'(M'Q,t\ C..OY\;\Tti.\1~ Wit-h to-IA..t+ Df? -APPeA-l~ ~t\Q1
t'rA+- "\.vd~n~s CL\~ c..lC\.~M ~ wh..C..'t\ -c-~\\~ ~ ~ ~d , ~
~Ji\\CMS \-~ ~ tk ~~aA-\s ~ i~~~AL- M()..ncl.o-,mus ,e..t&·Fbv re.vexs,-o~
  oc vll.C.CLt\~ 'c:b\-Y\ ~ ~ ~~ n.~-\- ~\a:t01"' br triet\ c._.:sw+.




                                                                           y,·
                                                               .s,. nm::rtu:Nr rffficrs~z...
           \Zi).u,\-br \ !:> ~nc\l~ ~oo ~~'-1-Y ~ ·~\~
   \ ~ a ~ ft·2rz.A c:J: 1-'NL ~ o\2 \-'2.-'>Co..-S ~ ck.-\mS ~~ r~b i-o ~
    0\JEJ UJUQ\5 ~\f\S\DW vf. \~P6 ~s-tt11xh'csY\..




                                                                  7
      0~0(}     c~~      "'"'\)~\~ \.(5)'\ of s\-ak.e- U5Y\6t\~-\'iln\ \I" c..t~ Q..:r- ~-\'" ~r'V\     cu.-bi~s
 1-k.     \1\-~~W\-b C01.::>n'\v.-h~ ,,-~1- \-o l'~~S                              .. T-v-         C_u-n~           A vVt:r>"WS L.a-P, ~ fY'                            '    \4'3 S h(Jd .:f\('ct ,.t\.t\Dt ('tu-.

  AP~.-'0iV~-~h'" Z,Co4 P~t- "h               1:S ~~~ k.                            r>r   t.Vfbt"tn:u-~      '""~
  'b~                 ~~ ~k                     Pu.rPb5.e..    o..n.d   b:ts,~        rf-        i>-l-a~.

      '11\.L. Quf'~b"U2.. of= ~-e.r \\ \s +o ~-\- hi''ft>\0'\A.S suiJ-.s b.cii"Ync~
  b~ ~ u.~_xk.iYb. ~\a,-\--o-r~ ~:.\- \~ l.~~·z.a.O~ , ':>u.~-t- ~~ ~05
  C"e.~-\-1.--\G\~ ~Y'\ ~\-s ~C'O':IJ2..CiA.:n'(jn bY C..h~ptri,r \\' ~ ~1-1 ce..ct..u.ll~·~
  ~mE'o~ hv "\"riCA.\ ~ • ~\a.--\-c-r ~~ ?erf\'\A.1rd to ~ro~ \" hrr-MA-
  ~~·b              w~-r C..,\¥:w'\u \-\                  t;. y. \)me... &~ ~ ~ 'bt v..~.'~ tus
              t\ ruM\C..,:,o__\ \:yM""fUU"' 0\.~A~-t- C1 tn~-N.U\bk druM v\t>\a.--\-e..s.
  L.10lRter \ \
 (t) ~ 6) J' +~ ~•o·y\Sitms ~o.n~.
     Loe>:>\~m cl -\-k.f>5oD ~Jy- ~~~ O.'fW OLC..U?.-"bS ~\a-~
  ~().6 ~\V'\~\~"':>~ ("~ ~\-O'f' \~ lV\ "n's.::m ('.A.f\a we\~ tc wor\::::
  o.\-f--~~ 'ru_ w~\J. ~~a~\ \ITh.l~d. ~                       do    sc l




                                                          8
                                          t.D\\\e.ux=.:,,~ ~i Pi(AYEf?..

      e._l5V\L\.A.L~\-te.\Y ,        +~ -h-la.\ c..&J+ ·.P~k_d ·\-c                     CV\Gt\YZQ...      t-k \~
\)~Q.r\Y          ~ ~~~                    n.c. o..ck.~~ ~\                       G.Na.\'\a.b\.L   11     Movt:U\.ts
~'ntsw.ul no e.NidsLnCQ... -\-ha:\-            WIJ'U.,\d      \~)\y ?rev~+ ~\c:d-or ~
ob\-o.-lV\ ir-e> r~ a_~ k                    $..k-\--eJ vla-bk. dc~u' M             •    ~y re.-~vl1SI../lt
tar   D.:f\   ~~ ~h~ to ~rov,-c:k. ~r~'f n:h~ o.,n~ sh~
o..u_,-\-~h.c-r;Za-6 fuVVI to t'n:;~~e_ ~ Su..\4- ;5. £k vlc\cd-i'cr-r. af.- h2s 0~

~               n~ ~                 It   Is a 0\Gt.s      a£:lC.uhd-   -90"6Y'   ~~-

      -~\a,-\-t,.,-    f>C'I1JIS     ~ \-\O"YVJY'a,b~ ~r+ bKA-NT hls. ~~+-
 ~ ~M.LL5                          bY' reN..uJl'nm 4-hL. -h--nd.,'ncc / DRDetZ_ +-'rvr+- ~\a..~
Sw t     "r.AJ.   M                    h .~ wnl of' IY1~mc.0 iv:ts b.e11                                     0~ fue.s a+
                                                                          5.e.J'l+ +c,
RD. f!:d i053C, \ Lu!bocK' TX 7q1oB                                bv PhuiL~ 5.cucl. ;'n lAS 1··Nrt'llY>)(
1 s+ cJo55       VV'Ail em C>c.J-~ 2B 2oJ5 • Tke.. fJarf- 6f t1L ~tX' Wl-
 {).Vfl.I.JablL wa.s U'~ r'Ybtron 1o :Dzchre:. Pla/nfif> vexai-rl»is G'-h-htr1r;
+hAs t5 airet1Clv fib! ;A 7'2. .-.Rf+; o\4111-t       of A-LA t-Junhc.A::t+, 01
t)d'enJA1!th fY\otiDYl. to De~(l(.re:., Pie,t. tYJh:r Ve..t1t--h-o-us L1'h3a+J+-                       &
 ~UQSf- fv.r 3~cu.< r
          ;t-y
 P\~'nhff~ {'().otiVJ'l      w   --~n:;,h#--e/    Y\llo+t'C»?   ~r   1\Jaw   lr/14-/
                                                                 IM          -n--\£ S\A:re.        DF TEXA-S
                                                                 ~ \-\-\~            C...OLUJn' 0~ PoTIER




       .::::r:-      (1._\'V\.         ~ci~e.. :Yo..~~                       ~G!Lc.k:56\'\ *=\\G:Al77                   C\.~   C/A..M   ovti""(is) )1-e.A-f~

 of ~.z...                       I.          ()...m   of    tits\.l...f\ct   o..l'\d bodY .    O..f\d         flt....\lv c_a..Pab\.e of'                     r'f\l'tk:i..10


 ·T'h.a..         ;;ta._\-~f\1-S. ~.;;?_.;(\                         Ql~ t-M..v a.re.. ~ .rrom mv Pe.C.:S6fla..\                                             \An6Wi2JCC:tht5WJ                o..Y\~      -\n:':)·tn..~.d-ed.            YM..      to




   Dz..t:~do.A-\--5                              whom             1-fut-;a;~ t\..uL           v-2. ¥a-heu~                ~ro~I-Y\£:>o                      -hk..d a.
    Mct-;OV\ 6                              \)e..c.,\a.r-. ::t:' ~ ,;1-a\-~ ar.c -hL«>- "'-~d. "-"""'-'-1- :                                                              /Jwc/Jr
                                                                                                               ~~
                                         CAUSE NO. 2012500,295

REIDIE JACKSON                                      §                IN THE DISTRICT COURT
TDCJ # 1164177,                                     §
            Plaintiff                               §
                                                    §
                                                    §              LUBBOCK COUNTY, TEXAS
v.                                                  §
                                                    §
VAUGHN, ET AL,                                      §                 72nd JUDICIAL DISTRICT
          Defendants                                §

                    Defendants Honesto, Nail, and Guzman's Motion to Declare
                       Plaintiff a Vexatious Litigant & Request for Security

         Defendants Honesto, Nail, and Guzman file this Motion to declare PlaintiffReidie Jackson

a vexatious litigant and request that the Court stay the proceedings and order Plaintiff to provide

security pursuant to Section 11.051 of the Texas Civil Practice and Remedies Code.

                                               Statement of the Case

           ·Plaintiff is Reidie Jackson. On January 6, 2012, Plaintiff filed suit against Defendants

Robert Vaughn and Nicky Emsoff for assault, battery, conspiracy, excessive force, bystander

liability, and violations ofthe Texas Constitution and U.S. Constitution. On December 11, 2014,

the Amarillo Court of Appeals reversed the trial court judgment dismissing Plaintiff's suit pursuant

to Chapter 14 of the Texas Civil Practice & Remedies Code, and remanded the case. See Jackson

v. Vaughn, 07-13-00022-CV, 2014 WL 6999333, at *6 (Tex. App.-Amarillo Dec. 11, 2014, no.

pet. h.). The Court of Appeals held that Plaintiff's pleadings sufficiently alleged a Section 1983

excessive force claim and a bystander claim. !d. On April24, 2015, Defendants Peter Honesto and

James Nail filed their original answer, and on April27, 2015, Defendants Honesto and Nail, along

with David Guzman, who was answering for the first time, filed an amended answer. 1



1
 The counsel for defendants was not made aware until February 4, 2015 that Defendants Honesto, Nail, and
Guzman had potentially been served back in November 2012.


                                                        1
                                     Arguments and Authorities

    A. Vexatious Litigant Statutes

        Chapter 11 of the Civil Practice and Remedies Code contains provisions addressing

vexatious litigants-persons who abuse the legal system by filing numerous, frivolous lawsuits.

See Tex. Civ. Prac. & Rem. Code§§ 11.001-11.104. This chapter provides that on or before the

ninetieth day after the defendant files an original answer or makes a special appearance, the

defendant may move for an order declaring that the plaintiff a vexatious litigant and requiring the

plaintiff to furnish security in order to proceed with 1'1is case. Tex. Civ. Prac. & Rem. Code §

11.051. Additionally, the court may declare this litigant vexatious on its own motion after notice

and hearing. Tex. Civ. Prac. & Rem. Code§ 11.202(a); In re Douglas, 333 S.W.3d 273,287 (Tex.

App.-Houston [1st Dist.] 2010, no pet.).

        On the filing of a motion under§ 11.051, the litigation is stayed until after the motion's

disposition. Tex. Civ. Prac. & Rem. Code § 11.052. If, after hearing the evidence on the motion,

the Court grants the motion, it "shall order the plaintiff to furnish security for the benefit of the

moving defendant" to be paid by a date determined by the Court. Tex. Civ. Prac. & Rem. Code§

11.055 (emphasis added). If the plaintiff fails to pay the security within the court's deadline, the

court "shall dismiss [the] litigation." Tex. Civ. Prac. & Rem. Code§ 11.056 (emphasis added). If

the plaintiffs suit is subsequently dismissed on the mL ·its, Section 11.057 states that the "moving

defendant has recourse to the security ... in an amount determined by the Court."

    B. Criteria for Finding a Litigant Vexatious

        Under Section 11.054, a court may find a plaintiff vexatious if the defendant shows that

there is not a "reasonable probability" that the plaintiff will prevail in the present suit. Second, the

defendant must meet one of three additional requirements. This prong of the vexatious litigant



                                                   2
analysis is satisfied by Plaintiffs pro se litigation history. Over the past seven years, Plaintiff has

"commenced, prosecuted, or maintained at least five litigations as a pro se litigant ... that have

been: (A) finally determined adversely to the Plaintiff; (B) permitted to remain pending for at least

two years without [proceeding] to trial or hearing; or (C) determined ... to be frivolous or

groundless." See Tex. Civ. Prac. & Rem. Code§ 11.054(1).

    C. Effect of Declaring Plaintiff to be Vexatious

        Because Offender Reidie James Jackson fits the statutory definition of a vexatious litigant,

this court should require him "to furnish security for the benefit of the moving defendant" and

"dismiss [this suit if he] does not furnish the security within the time set by the order." Tex. Civ.

Prac. & Rem. Code § 11.055-56. If his suit is subsequently dismissed on the merits, Section 11.057

requires that Defendants "have recourse to the security ... in an amount determined by the Court."

    D. Notice of Stay of Proceedings

        Upon the filing of this motion, the present "litiJation is stayed and the moving defendant

is not required to plead" until10 days after the motion is denied or 10 days after the Plaintiff has

furnished security in accordance with the Court's order. Tex. Civ. Prac. & Rem. Code§ 11.052.

    E. No Reasonable Probability of Success on the Merits.

        Before finding a plaintiff a vexatious litigant, the defendant must show that "there is not a

reasonable probability that the plaintiff will prevail in the litigation against the defendant." See

Tex. Civ. Prac. & Rem. Code § 11.054. "Undertaking [this] inquiry implicitly requires the trial

court to preliminarily accept the factual assertions as true and assess whether they comprise a

viable cause of action." Lagaite v. Uy, 347 S.W.3d 890, 893 (Tex. App.-Amarillo 2011, no pet.).                  . v.S~;()fl
                                                                                            ·.    ----, >r ~(1 . ~~
By its terms, Section 11.054 "does not require conclusive evidence" that the plaintiff is /vexatious'\.~. 'i:l\A:.\(~~
                                                                                          \          )0\ ~
litigant but "proof rising only to the level of a reasonabu probability." Gant v. Grand Prairie Ford, 'p~\1..')(
                                                                                                             ~·,\,'{-(
                                                                                                        ,o'9
                                                                                                          ~·

                                                   3
L.P., 2-06-386-CV, 2007 WL 2067753, at *3 (Tex. App.-Fort Worth July 19,2007, pet. denied).

The Amarillo Court of Appeals held that "[t]aking Jackson's plead facts as true ... his pleadings

sufficiently allege a section 1983 excessive force claim and a bystander claim." Jackson, 2014 WL
6999333 at *5. However, Plaintiffs claims are not likely to succeed on the merits.

        1. There is no reasonable probability that Plaintiff will prevail on his excessive use
            of force claim.

        There is not a reasonable probability that Plaim:iff will succeed on his use of force claim.

The constitutional standard for an excessive use of force is "whether force was applied in a good

faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of

causing harm." Hudson v. McMillian, 503 U.S. 1, 6 (1992) (internal quotations omitted). The Court

in Hudson also noted that the Eighth Amendment's prohibition       o~ cruel   and unusual punishment

"necessarily excludes from constitutional recognition de minimis uses of physical force, provided

that the use of force is not of a sort repugnant to the conscience of mankind." !d. at 10 (internal

quotations omitted); see also Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). Plaintiffs

claims of excessive use of force must fail if Defendants acted with even an arguable effort to

maintain or restore discipline. See Whitley v. Albers, 475 U.S. 312, 321-22 (1986) ("Prison

administrators ... should be accorded wide-ranging ueference in the adoption and execution of

policies and practices that in their judgment are needed to preserve internal order and discipline

and to maintain institutional security.") (internal quotations omitted).

        The Supreme Court in Hudson provides the five factors that a Plaintiff must prove to

support his excessive use of force claim. Hudson, 503 U.S. at 7. The Hudson factors include: (1)

the extent of the injury suffered; (2) the need for the application of force; (3) the relationship

between the need and the amount of force used; (4) the threat reasonably perceived by the

responsible officials; and (5) any efforts made to temper the severity of a forceful response. Id. at


                                                  4
7; Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir. 1998); Hudson v. McMillian, 962 F.2d 522, 523

(5th Cir. 1992). "The amount of force that is constitutionally permissible ... must be judged by

the context in which that force is deployed." Ikerd v. Blair, 101 F.3d 430, 434 (5th Cir. 1996). It

should be noted that not every push or shove, even if it may seem unnecessary in the peace of a

judge's chambers, violates a prisoner's constitutional rights. Johnson v. Glick, 481 F .2d 1028, 1033

(2nd Cir.), cert. denied sub nom. John v. Johnson, 414 U.S. 1033 (1973)). Plaintiff cannot satisfy

the five Hudson   8     that he must prove in order to support his use of force claim.

        First, Plaintiff has not shown an injury. In Brown v. Lippard, the Fifth Circuit considered

the effect of the first Hudson factor, relating to the injuries suffered. 472 F.3d 384, 386-387 (5th

Cir. 2006). The Fifth Circuit held in that case that injuries are insufficient to support an

excessive force claim where there is no physical injury, or where the injury is extremely minor,

such as a bruise caused by having one's ear twisted. Id. at 387. Additionally, civil rights plaintiffs

must allege an actual injury caused by the defendants' actions. Wilkins v. Gaddy, 559 U.S. 34, 1178

(2010) ("An inmate who complains of a push or shove that causes no discernible injury almost

certainly fails to ~ate a valid excessive force clai~'); see also Memphis Community School

Districtv. Stachura, 477 U.S. 299,308 (1986) (for a§ 1983 claim to b~iabl~the plaintiffmust

allege an injury). This is true in cases alleging excessive use of force. See, e.g., Jackson v.

Culbertson, 984 F.2d 699, 700 (5th Cir. 1993) (excessive force claim for spraying with a fire hose

frivolous where prisoner suffered no injury); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997) (sore, bruised ear which required no medical care and healed in a few days would not support

civil rights claim for excessive force). Ultimately, where the objective factors of an inmate's

medical record show no evidence of any injuries consistent with the inmate's allegations, the court

may conclude that the allegations are implausible. See Wilburn v. Shane, 193 F.3d 517, 1999 WL
5
706141 (5th Cir. 1999), citing Wesson v. Oglesby, 910 F.2d 278,281-82 (5th Cir. 1990).

        In Williams, an offender accused an officer of using excessive force in violation of his

Eighth Amendment rights. Williams v. Thompson, No. 5:11-cv-68, 2012 U.S. Dist. LEXIS 25302,

at *2-3 (E.D. Tex. Feb. 27, 2012). More specifically, the offender alleged that the officer hit him

over the head with a flashlight so hard that he was knocked unconscious. Id. at *6. The medical

records, however, did not show that the offender had a bruise, knot, or any injury associated with

his allegation of excessive force. Id. The Court held, that since the objective medical records did

not show that the offender suffered an injury, his claims were dismissed in line with the Supreme

Court's holding in Wilkins. Id. at *7.

        Plaintiff has not suffered an injury or provided proof of an injury outside of his conclusory

self-serving statements. See, e.g., Plaintiff's Second Amended Complaint at 14 ("Every [sic] since

the incident Plaintiff has been having progressively blurred vision, his real tooth along with his

temporary dental plate suffered chips and breakage."), Plaintiff's Third Amended Complaint at 6

("Plaintiff was permanently injured."). Moreover, a review of the relevant portions of the medical

report contained in the Use of Force Report indicate that at the time of the event Plaintiff

complained of back injury, yet upon examination no injuries were found. Exhibit A at 4-6.

Additionally, the medical records for the relevant time period do not show that the Plaintiff

submitted any sick call requests or saw a clinician for his alleged injuries. Exhibit B at 7. Given

that Plaintiff did not suffer any injuries or has not presented credible evidence of his injuries, there

is no reasonable probability that Plaintiffwill prevail in his excessive use of force claim.

        The next Hudson factor discussed is the need for the application of force. In his second

amended complaint, Plaintiff states that he committed several defiant acts that caused force to be

used: he refused the initial preparation and transport; '1e refused to relinquish the handcuffs and



                                                   6
                      follow commands of the officers; and he placed his mattress in front of the entrance of his cell
                                                                                                                                             ,(-!

                      door in order to obstruct the officers' path. Plaintiff's Second Amended Complaint at pages 10-12;              ·9·tK
                                                                                                                                 ,J '-' ,·
                                                                                                                             ,~rs ,tfY
                      see also Exhibit A at 2-4. These acts of defiance are what initiated the use of force and were         1' /


                      ~in          order to regain compliance and the safe transport of the Plaintiff.

                              The third Hudson factor discussed relates to the relationship between the need and the

                      amount of force used. The officers involved used the minimum amount of force necessary to



              /                                                                                          ----
                      control Plaintiff in response to Plaintiffs acts of misconduct and defiance. Plaintiff refused to

          ~ ~ iJ- relinquish his hand restraints when instructed by the officers and he used his mattress as a physical
   xy};(\~r
                  4



      rf'' _, ~       deterrent to promote his non-compliance. In such a case, force was necessary to regain control of
·~0"-..j-+
.r'                   Plaintiff.

                              The final two Hudson factors deal with the threat perceived and the efforts made to temper

                      the severity of the response. As admitted by the Plaintiff, he refused to comply with several orders

                      from the officers for transport and even used his bed as a barrier between himself and the officers.

                      Given that the officers' line of sight was presumably obstructed and Plaintiff continuously refused

                      to comply with orders to be searched and have hand restraints applied, force was reasonable,

                      necessary, and administered in a manner to effectuate safe transport of the Plaintiff despite his

                      non-compliance.

                              When viewed in its totality, the evidence presented fails to support Plaintiffs alleged

                      violations to his Eighth Amendment rights; therefore, Plaintiff is not reasonably likely to succeed

                      on his excessive use of force claim.

                              2. There is no reasonable probability that Plaintiff will prevail on his bystander
                                 liability claim.

                              Plaintiff alleges that Defendants Vaughn and Emsoff were deliberately indifferent to the

                      use of force and deliberately allowed excessive force to occur. Plaintiff's Fourth Amended


                                                                       7
Complaint at 4. Plaintiff never contends that Defendants Vaughn and Emsoff actually participated

in the use of force. Bystander liability exists only when an officer "(1) knows that a fellow officer

is violating an individual's constitutional rights; (2) has a reasonable opportunity to prevent the

harm; and (3) chooses not to act." Kitchen v. Dallas County, Tex., 759 F.3d 468, 480 (5th Cir.

2014). The plaintiff must be able to allege and prove "another officer's use of excessive force" in

order to establish a (ause of actio~ under bystander liability. I d. Additionally, even if an officer is

present during the relevant events, the plaintiff must show that the officer "had a reasonable

opportunity to realize the excessive nature of the force and to intervene to stop it." Hale v. Townley,

45 F.3d 914,919 (5th Cir. 1995).

        For reasons discussed the previous section, there is no reasonable probability that Plaintiff

will succeed on the merits of his excessive use of fcrce claim. Thus, because a constitutional

violation is an essential underlying element of bystander liability, there is also no reasonable

probability that Plaintiff will succeed on his bystander liability claim.

        3. Defendants are entitled to qualified immunity.

        Defendants were employed by TDCJ at all times relevant to the allegations in Plaintiffs

petitions. Defendants asserted their entitlement to qualified immunity in their answers and are

entitled to the protections afforded   b~   that affirmative defense. The Amarillo Court of Appeals

held that it was error to dismiss the original proceedings based on "the sufficiency of Jackson's

pleadings vis-a-vis the official immunity claim of Vaughn and Emsoff." Jackson, 2014 WL
6999333 at *9. However, because Defendants Honesto, Nail, and Guzman did not answer prior to

the case being appealed to the Amarillo Court of Ap1,eals, they have never argued the issue of

qualified immunity as it applies to them. Additionally, because the bystander liability claim was

never explicitly plead or briefed on appeal nor was it addressed in the Court's original Findings of



                                                   8
       Fact and Conclusions of Law, Defendants Emsoff and Vaughn have not yet addressed the issue of

       qualified immunity as it pertains to Plaintiff's bystander liability claim.

               In order to overcome a defendant's entitlement to qualified immunity, a plaintiff must

       satisfy a three-part test. Kipps v. Callier, 197 F.3d 765, 768 (5th Cir. 1999) (citing Morris v.

       Dearborne, 181 F.3d 657, 665 (5th Cir. 1999)). First, the plaintiff must allege the deprivation of a

       constitutional right. Wilson v. Layne, 526 U.S. 603,603 (1999); see also Morris v. Dearborne, 181
F.3d 657,665 (5th Cir. 1999). Second, the plaintiffmust allege the violation of a right that was

 1..   clearly established at the time of the alleged violation. Wilson, 526 U.S. at 603. Finally, the plaintiff

-d     \§'ust producif competent summary judgment evidence which demonstrates that the violation

       occurred or at least gives rise to a genuine issue of material fact as to whether the defendant actually

       engaged in the conduct that violated the clearly established right. Kipps, 197 F.3d at 768. If the

       plaintiff meets this burden, then the court must decide whether the conduct was nonetheless

       "objectively reasonable." Eugene v. AliefiSD, 65 F.3d 1299, 1305 (5th Cir. 1995). A plaintiff fails

       to satisfy either of these requirements with conclusory allegations of wrongdoing. Geter v.

       Fortenberry, 849 F.2d 1550, 1553 (5th Cir. 1988).

               As detailed above, Plaintiff's claims are substantively deficient and he has: 1) Plaintiff has

       not suffered, a physical injury as required by Hudson; 2) Plaintiff's excessive use of force claim

       against Defendants fails to withstand constitutional scrutiny when analyzed under the factors

       delineated in Hudson and Wilkins; and 3) Plaintiff's bystander liability claims fails because there

       was no underlying constitutional violation of Plaintiff's rights of which Defendants Emsoff and

       Vaughn were aware. For these reasons, the Defendants' entitlement to qualified immunity is

       preserved and therefore, Plaintiff has no reasonable probability of success on his claims.

              As shown above, Plaintiff's claims fail constitu·:ional scrutiny. Therefore, the Plaintiffhas



                                                         9
not cleared the first hurdle of the qualified immunity analysis. However, even if the Court could

find that there was a violation of the Plaintiffs constitutional rights, it must still determine whether

the Defendants' actions were objectively unreasonable in light of the law as it existed at the time

the conduct occurred and in light of the information that the defendant possessed. Assuming

arguendo that Defendants violated Plaintiffs constitutional rights, their actions were objectively

reasonable. For this independent reason, Defendants arlo! entitled to qualified immunity.

          Foremost, as supported by the attached evidence, Plaintiff has not suffered an injury within

the framework of the constitution that would incite its protection. Furthermore, Plaintiff himself

admitted that he was committed several defiant acts, which lead to the need for an extraction team.

Therefore, any force, if used, was reasonably applied in an effort to regain compliance.

          In total, the Plaintiff has offered only conclusory allegations which are not sufficient to

show a reasonable probability of success on the merits of his claims. Defendants have also

provided evidence that shows that there is not a reasonable probability that Plaintiff will prevail in

the litigation. Thus, Defendants have met the first prong of the test to determine whether Plaintiff

is a vexatious litigant.

    F. Plaintiff's Previous Litigation

         In the past seven years, Plaintiff has filed more than five litigations and appeals, proceeding

pro se, which have been finally determined adversely against him or dismissed as groundless or

frivolous. 2 The following six suits have been dismissed as groundless or frivolous: (1) Jackson v.

Darryl Glenn, 2:14-cv-0036 (N.D. Amarillo Division) was dismissed on July 2, 2014 as frivolous

and for failure to state a claim (See Exhibit C); (2) Jackson v. John Adams, et al., 2:10-cv-0261


2 While Plaintiff has already been declared
                                               vexatious by the 25lst District Court in Potter County on June 26, 2013
and is now subject to a prefiling order (See Exhibit I), this prefiling order does not apply to the current litigation since
it was filed prior to the prefiling order being signed.



                                                            10
(N.D. Amarillo Division) was dismissed on June 15, 2011 as frivolous and for failure to state a

claim (See Exhibit D at 6); (3) Jackson v. Rick Thaler, et al., No. 25,403 (278th District Court of

Walker County) was dismissed on August 2, 2011 as frivolous (See Exhibit E, Memorandum

Opinion from the Appeal in the Tenth Court of Appeals at 1-2); (4) Jackson v. Boland, et al., No.

2:12-cv-0212 (N.D. Amarillo Division) was partially dismissed against Defendant G. David as

frivolous and for failure to state a claim on January 14, 2013 (See Exhibit F); (5) Jackson v. Mark

W Stiles Unit, et al., No. E-0189936 (172nd District Court of Jefferson County) was dismissed on

January 6, 2012 as frivolous (See Exhibit G); (6) Jackson v. State of Texas, No. 11-E-0255-C

(130th District Court of Matagorda County, Texas) was dismissed on April21, 2011 as having no

arguable basis in law (See Exhibit H).

       Thus, Plaintiff clearly fits the statutory definition of a vexatious litigant for this suit as well.

Therefore, the Court should order him to furnish security and his case should be dismissed if this

security is not timely paid.

                                              Conclusion

       Because Plaintiff does not have a reasonable probability of prevailing on his claims and

because Plaintiff has commenced at least five lawsuits prose in the seven-year period immediately

preceding the date of this motion, the Court, after notice and a hearing, should order plaintiff to

provide security to defendant to cover reasonable expenses incurred in connection with the

litigation, including costs and attorney fees. See Tex. Civ. Prac. & Rem. Code§ 11.055(c)


                                                    Respectfully submitted,

                                                    KEN PAXTON
                                                    Attorney General of Texas

                                                    CHARLES E. ROY
                                                    First Assistant Attorney General


                                                   11
                                                JAMES E. DAVIS
                                                Deputy Attorney General for Civil Litigation

                                                KAREN D. MATLOCK
                                                Assistant Attorney General
                                                Chief, Law Enforcement Defense Division

                                                Is/ PATRICK T. POPE
                                                PATRICK T. POPE
                                                Assistant Attorney General
                                                Attorney-in-Charge
                                                State Bar No. 24079151

                                                Law Enforcement Defense Division
                                                Office of the Attorney General
                                                P. 0. Box 12548, Capitol Station
                                                Austin, Texas 78711-2548
                                                (512) 463-2080 I Fax (512) 936-2109

                                                ATTORNEYS FOR DEFENDANTS
                                                VAUGHN, EMSOFF, NALL, HONESTO,
                                                AND GUZMAN



                            NOTICE OF ELECTRONIC FILING

       I, PATRICK POPE, Assistant Attorney General of Texas, do hereby certify that I have

electronically submitted for filing a correct copy of the foregoing Defendants Honesto, Nail, and

Guzman's Motion to Declare Plaintiff a Vexatious Litigant & Request for Security in

accordance with File & Serve Xpress for Lubbock County, Texas, on May 8, 2015.

                                                Is/ PATRICK T. POPE
                                                PATRICKT. POPE
                                                Assistant Attorney General




                                               12
                                CERTIFICATE OF SERVICE

       I, PATRICK POPE, Assistant Attorney General of Texas, do hereby certify that a true

and correct copy of the above and foregoing Defendants Honesto, Nail, and Guzman's Motion

to Declare Plaintiff a Vexatious Litigant & Request for Security has been served by placing

same in the United States Mail on May 8, 2015, addre                             CAUSE NO. 2012- 500,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §          LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN, ET AL,                        §             72nd JUDICIAL DISTRICT
          Defendants                  §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                 Plaintiff a Vexatious Litigant & Request for Security




         EXHIBIT A
                                                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                                                            Use of Force Report
                                                         Employee Use of Force Fact Findin g Inquir y
     Facility (Unit snd Alpha Coda):         Montfo rd                       JM
     0   Use of Minor Force                                            1:81 Use of Major Force                                0    Use of Deadly Force
 Report Numbe r:                 MA-0139~03-11

 Incident Numbe r(if applicable) :

 Instruction• to Aftlsts nt Warden (01' designe e):
         •
        comple te Sections I and II;
         •
        If employe es/offen ders interviewed, list them in Section Ill
                                                                       (no requirem
           > (NOTE: New or additfone/lnfonnatlon must be :supporled by writtenent:stateme to call all those, or limit yourself to just those, named In the Reporl)
                                                                                                 nts [on an lnter-Offfce Communication].)
         •
        If facts are evident you may determine there Is no necessity to
                                                                            conduct interviews; if so, proceed to Section N: and
         •
        Provide a summary of nndlngs and recommendations in
                                                                    Section IV forth" Reprimanding Authority to review.
 Instruct/~ to Reprfm andlng Authorf ty:

         •
        Not• your evaluatfon of the employee's conduct and ection
                                                                        taken, if any, in Section V.
                                                                           I. USE OF FORCE OCCURRED
 a.       Use of Force occurred on (date/lime):
                                                                 3-17-11                                  1515
 b.       Location where use of force occurred:
                                                                 WRMF Ward AS-1

                                                                  II. EMPLOYEE PARTICIPANT I WITNESS
          Ma:tne                                                           Cind:t
          (Print Last}
                                                                                                                         0 CO IV
                                                                           (First}                                       (MI}             (Rank/Title)
                                                                             Ill. FACT-FINDING INQUIRY
 a.       Fact-tlndlng Inquiry began on (date):          412/2011                                         and ended on (date):           4/512011
 b.       EMPLO VEE(S) interviewed (p/tHse print):
             Last        Guzma n                                       First         David                       Ml _J_           Rank   COlli
             Last        Honest o                                      First         Peter                       Ml _jj_          Rank   CO IV
             Last        ~illl                                         First         Jsi!D§I                     Ml    _a_        Rank   CQI!I
 c.      OFFENDER(S) Interviewed (please print):
             Last        none                                          First                         Ml
             Last                                                      First                         Ml
                                                                                                          -           TDCJJ                                   Custody

                                                                                                          -           TDCJJ                                   Custody
                                                                           IV. SUMMARY AND FINDINGS
a.       Summary of Inquiry:           See attache d

b.       Findings: Based on            See attache d

                                                                                                                                         , it appears the employee's actions were:
               12] Appropriate;        0   Inappropriate (.> Determ ined to be 'aggtav ated'?              0     YES      0       NO),
               . .. as evidenced by:        0   Alleged violation of departmental rules/regulations              (Specify):
                                            0    Other        (Specify):
c.       Recommendatlons:             ~ No action taken                0      Refer to OIG for investigation            0     Employee Hearing pursuant to PD-22
                                      0    Other (Specify):
                                                                                                                                                          A
d.       Assistant Warden (ordealgnee) conducting inquiry:
                                                                       Ra~ Perez
                                                                      (Printed Name and Rank/Title)
                                                                                                                              Major          ~~                    -v//3///
                                                                                                                                          (SljjilatureiO!JW.
                                                                                 V. FINAL OUTCOME
a.       Evaluation:        I have found the employee's actions were:        ~ Appropriate       0
                           0       I am unable to determine based on evidence presented
                                                                                                 Inappropriate (Determined to be 'aggrevated'?                 0   YES   0   NO)   -or-
b.       Action:           ~ No action taken          0     Refer to OIG for investigation (UOF-0/G RefemJI Attsched)
                           ,...... -                                                                                                0
                                                                                                                           Other (Specify):



                                                                                                                                                                   jackson0001
    SUMMARY: Offender Jackson was scheduled to chain out and stated he was not leaving the
    unit without his property. He was housed in the Western Regional Medical Facility, AS-1. The
    offender had no property at this unit. Warden Tucker was contacted and authorized the use of a
    move team to place the offender on the chain bus by force if necessary. Chemical agents were
    not authorized since the chain bus operator will not allow offenders on the bus who have been
    exposed to chemical agents. A move team was assembled consisting of Officers: 1) Nail vest 9,
    Ortega vest 12, Guzman vest 8. A. Martinez vest 13, Honesto vest 5 and Officer Mayne
    operating the video camera. Sgt. Villegas briefed the camera and mistakenly stated chemical
    agents were authorized. Staff went to the cell. Sgt. Villegas ordered Offender Jackson to submit
    to a strip search and the application of hand restraints or chemical agents and/or the move team
    would be used (although chemical agents would not be used). Offender Jackson refused and
    stated he was not leaving until he had his property. Nurse Reese attempted verbal intervention
    without success. Sgt. Villegas again repeated his orders and warnings. The offender did not
    comply and placed a mattress in front of himself. Sgt. Villegas opened the cell door, the team
    entered the eel} and Offender Jackson pushed team members past him. Team members were able
    to grab Offender Jackson and force him to the floor."~er a brief struggle team members were
 ,- able ~y hand and leg restraints. Once restraints h1d been applied Offender Jackson stopped
··. resisting. Team members placea Offender Jackson in a sitting position, released the hand
    restraints and reapplied them in front of his body. Team members released the leg restraints and
    applied a chain. The lockbox and box was applied. Offender Jackson then refused to stand and
    walk stating his leg was broken. Team members lifted Offender Jackson and placed him on a
    gurney. Offender Jackson was then transported to the sally port. Arriving at the chain bus he
    refused to stand and walk. Team members lifted Offender Jackson. carried him onto the bus and
     placed him in a seat. The interior door was secured. The team exited the bus. The offender stated
     his back and neck were injured. Nurse Reese visually assessed the offender and noted no visual
     injury. Sgt. Villegas then took photos through the caged door. Sgt. Villegas then read the
     offender participant statement and Offender Jackson stated he wanted to make a written
     statement. Sgt. Villegas then concluded the use of force and the video camera was turned off.

  FINDINGS: This use of force underwent a Fact-Finding Inquiry because the offender alleged he
  was kicked and kneed in the head. Secondly, this action could not be confirmed or dismissed*
  since the video camera wasnot on wide angle and could not be fully seen when viewing the
  video tape.

  Move team members were interviewed regarding their specific roles in this incident. All denied
  the offender was struck or kneed during this use of force and did not see any other move team
  member accomplish this action. Based on the offender's behavior during this incident and a lack
  of evidence to support his account of the action's takert by staff, I do not feel any further action is
  necessary with respect to this particular finding.

  After the video camera was first turned on, Sgt. Villegas had Officer Mayne check the camera to
  ensure it was on wide angle. During her manipulation of the camera's settings, which were
  correct before she began to make readjustments, she zoomed the lens without returning it to the
  wide angle setting, which significantly detracted from completely viewing the action taken


                                                                                                   jackson0002
                                                                                                                 I
I find no action to intentionally conceal what took place
                                                             with this offender regarding the use of
the video camera. I do however feel Officer Mayne shoul
                                                             d undergo remedial training in the use
of the video camera however, to lessen the likelihoa ·1 of
                                                           this finding recurring. No further action
is necessary.




                                                                                            jackson0003
                                                               CRIMINAL JUSTICE
                                       TE XA S DEPARTMENT OF
                                                   Use of Force Report
                                                                  Witness Statement
acility (Unit and Alpha Cod
                           e):   M
                                                                                                             0   Use of Deadly Force

]   Use of Minor For ce
·~eport Number:           f'1A-o1.)9                                                          TEXAS DEPARTMENT Ot-
                                                                               CRIMINAL JUSTICE
                                                                                     Use of Fo rce Report .
                                                              Em plo ye e/O ffe nd er Use
                                                                                                                of Force InJury Re po rt

                  0  Use of Minor Fm :e
              Report Number:         MI=:Q'.1'i1 ~ lJJ - £I                                                                                    0     Use of Deadly Force
              lnd den t Num bef (If appkab
                                            le):

                                                                                L EMPLOYEE OR OFFENDER

                                                                                                                                    .R8n111111te:
                                                                                                                                     TDCJNo.:       --1\--lot./-- --:z--------------
                                                                                                                                                               =1 '1
                                                                                             I. EXAMINATION .
          •·    DldEmpJoyeeiOif8ndet~ollfM?
               If 'YES,' dnc:ribe: --~~~"'""
                                               ",_
               w.. ltMt ErnployeeK)frender eum__                                        --ftJ:::YES
                                                                                                z:  -- 0 NO
                                                                                                      --
                                                                                          e5 YES 0 -:NO:=--'YE
                                                                                                            ----------:--:---......,._,.--
         b.                                        ______
                                               lnlld      .. the unll1
            lf'N O,' explllln: ---                                                                            S,'  d..elllrne~ 3/Yzb
                                                                                                                           If        provide
                                                                                                                                     I':2
                                            ---------
                        E~--
                                                                                                                                                                    I      ,.,
        o. W• alh e                                                               ----~r---
                                              lnfl                                                                        -    -   -   -    -  -    ---------
         • If 'YES,' p111ce e "by ttiiC           nd  dur  lnt the use d bee
                                          h II'U dfw bod y lhatw. ?
                                                                                ~
                                                                                              0
                                                                                            YES
                                                                                      f!'H!Tif:.             NO  r:1                                                                   1



               ~                                                            §               Elld f,_ ~ ••. •,., ..,
                 Abd om MIS tam adl ·01 ~
                 Ank'-(1) • O:Z
                 1vr ntJ. 03
                 Bllclc • 04
                                                    ButtocU·O&
                                                    OM III· OfJ
                                                   e.t a) •
                                                   E~a) • 01
                                                              ar
                                                                                FIIC e·O I·
                                                                                Foa41F... -10
                                                                                Glnlt8l AIM · 22
                                                                                                    • ~· Hlnd(a)-12
                                                                                                             HHd -13
                                                                                                             Hlp(1) ·14
                                                                                                                                       leg  §
                                                                                                                                     .. f:fHM• IIH it•h all beu..d
                                                                                                                                            (1)·
                                                                                                                                       Ned& -11
                                                                                                                                      PeNta • 21
                                                                                                                                                 17              8
                                                                                                                                                               Sho
                                                                                                                                                                      1ft ll.d below):
                                                                                                                                                                   ulder-18
                                                                                                                                                              Wrltt(a). 20
       d. Indica~~~ the extent of Inju                                                                   l   Grain· 11                l                                        &ntford                              JM
  0   Use of Minor Force                                fi?J UN of Major Force                      0   Use of Deadly Force
  Repc111 Number.              /l1,4 0 I J1 9 -OS -l(
  Incident Number (If eppllcable):

                                                               V. PHOTOGIW'HI
  ~ fD Shift SllpfiiVIMr.
  • Affllch all~ ltetw:




                                                VI. DIAGRAM(&) I DESCRIPTION OP INJURY
 In~ fD            MNICIII Sfllltt                                                ----------------------------
 • tndlclltw lnjurlM •u,.,/ned during the u.. of ron:. by m-'rlllf body d,.,.,• •nd provide brl.t ducrlptlon below:




                                                                         Brief Oeec:r!ptlon:




Oeecr1pllon   provl~ed   by.                                                                   /}


                                                                                                                              jackson0006
                             CAUSE NO. 2012-500,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §           LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN,ET AL,                         §             72nd JUDICIAL DISTRICT
         Defendants                   §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                 Plaintiff a Vexatious Litigant & Request for Security




         EX HIB ITB
                                       AFFIDAVIT
                                        §
THE STATE OF TEXAS                      §
                                        §
COUNTY OF WALKER


        BEFORE ME, the undersigned authority, personally appeared Lisa D.Cunha,
who, being by me duly sworn, deposed as follows:
        "My name is Lisa D'Cunha, and I am over the age of eighteen (18), of sound
mind, competent and capable of making this affidavit, and personally acquainted with the
facts herein stated:
       I am the Custodian of Records at The University of Texas Medical Branch -
Correctional Managed Care, Health Services Archives and my office is located in
Huntsville, Texas. In this capacity, I am the individual who can authenticate and certify
as official, copies of medical records at the TDC.! Health Services Archives. Attached
hereto are 37 pages of records from the medical records of Reidie Jackson TDCJ
#1164177. These said records are kept in the regular course of business by an employee
or representative of UTMB-Correctional Managed with knowledge of the act, event,
condition, opinion or diagnosis, recorded or to transmit information thereof to be
included in such record; and the record was made at or near the time or reasonably soon
thereafter. The records attached hereto are the original or exact duplicates of the original
and no other documents exist in the files on the above named person at TDCJ Health
Services Archives".



                                                             £~
                                                             Lisa D'Cunha

State ofT exas,
County ofW~er               .    .J
Before Me [~             /{ ·- V-L'dwo                       on this day personally
appeared ~C----               /0    t!ua"-6o            , known to me through her
Texas Driver's License to be the person whose name is subscribed to the foregoing
instrument and acknowledge to me that she executed the same for the purpose and
consideration therein expressed.                            jAJ..r
       Given under my hand and seal of office this _ _ _ _ _ _ _day of ~5< ,
A.D.,   Jj) t-d--'                                                                  a
                                           Correctional Managed Care
                                           MD/MLP - SICK CALL EXAM

Patient Name: JACKSON, REI DIE       TDCJ#: 1164177      Oat~: 03/21/2011 11:40      Facility: CLEMENTS ECB
(BC)
Age: 33 year Race: B Sex: male
Most recent vitals from 3/21/2011: BP: 162/94 (Sitting); Wt:; Height: 781n.; Pulse: 88 (Sitting); Resp:; Temp:
Allergies: NO KNOWN ALLERGIES

 I Patient Language:     ENGLISH     Name of interpreter, if required:

Current Medications:
NORVASC 1OMG,        1 TABS ORAL QD
VASOTEC 20MG,        1 TABS ORAL QD
TENEX 2MG,      1 TABS ORAL QPM
LOPRESSOR 100MG, 1 TABS ORAL BID
ZOLOFT 100MG,       1 TABS ORAL QAM
HYDRODIURIL 25MG,        1 TABS ORAL QD


SCR Received On:      _ _ _ (date)
Today's Problem:

S:   POST MONTFORD FOLLOW UP
NO COMPLAINTS

0:      L T FOOT • INFECTION       HEALED UP

A:      POST    MONTFORD FOLLOW UP

Plan is as follows:   RTC AS   NEEDED.




                 Electronically Signed by PATEL, DHIRAJLAL S. M.D. on 03/21/2011.
               ##And No Others##




                                                                                                    jackson0007
                             CAUSE NO. 2012-500,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §          LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN, ET AL,                        §             72nd JUDICIAL DISTRICT
          Defendants                  §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                 Plaintiff a Vexatious Litigant & Request for Security




         EXHIBIT C
                              -··   -·--·------····-··----------------------

 Case 2:14-cv-00036-J-BB Document 21 Filed 07/02/14                    Page 1 of 1 PageiD 134




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION


REID IE JACKSON, PRO SE,                           §
also known as REIDIE JAMES JACKSON,                §
TDCJ-CID No. 1164177,                              §
Previous TDCJ-CID No. 795456,                      §
Previous TDCJ-CID No. 874760,                      §
                                                  §
         Plaintiff,                               §
                                                  §
v.                                                §    2:14-CV-0036
                                                  §
DARRYL GLENN, Law Library Supervisor;             §
                                                  §
         Defendant.                               §

                                            JUDGMENT

         Of equal date herewith, the Court has entered an Order of Dismissal in the above-referenced

and numbered cause.

        JUDGMENT IS ENTERED ACCORDINGLY.

        IT IS THEREFORE ORDERED and DECREED that the Civil Rights Complaint by plaintiff

REID IE JACKSON is DISMISSED WITH PREJUDICE AS FRIVOLOUS AND WITHOUT

PREJUDICE FOR FAlLURE TO STATE A CLAIM ON WHICH RELIEF CAN BE GRANTED.

        The Clerk will mail a copy of this Judgment to the plaintiff and to each attorney of record by

first class mail.

        It is SO ORDERED.

        Signed this the   ------~~:.-·_,_1J,~lf~day of July, 2014.
                                                                              /
                             CAUSE NO. 2012-:';00,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §           LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN, ET AL,                        §             72nd JUDICIAL DISTRICT
          Defendants                  §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                 Plaintiff a Vexatious Litigant & Request for Security




         EXH IBIT D
      Case 2:10-cv-00261-J-BB Document 9 Filed 06115/11                Page 1 of 6 PageiD 73



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION


 REIDIE JACKSON, PRO SE,                           §
 TDCJ-CID No. 1164177,                             §
 Previous TDCJ-CID No. 795456,                     §
 Previous TDCJ-CID No. 874760,                     §
 JERMAINE LANDRUM,                                §
 TDCJ-CID No. 1403311                             §
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §    2: 10-CV-0261
                                                  §
 JOHN ADAMS ET AL.,                               §
                                                  §
        Defendants.                               §

                  MEMORANDUM OPINION AND ORDER OF DISMISSAL

         Plaintiff REIDIE JACKSON, acting prose and while a prisoner incarcerated in the Texas

Department of Criminal Justice, Correctional Institutions Division, has filed suit pursuant to

Title 42, United States Code, section 1983 complaining against ten defendants employed by or

associated with the Texas Department of Criminal Justlce and has been granted permission to

proceed in forma pauperis.

         The original complaint was also signed by inmate JERMAINE LANDRUM. Inmate

LANDRUM did not pay the filing fee nor did he submit an application to proceed in forma

pauperis. On May 23, 2011, a show cause order issued giving LANDRUM until June 6, 2011 to

respond and show cause why he should not be dismissed from this cause. The response period

has expired, and no response has been received. It appears inmate LANDRUM has abandoned

this cause and his claims should be dismissed for failure to prosecute.
        Case 2:10-cv-00261-J-BB Document 9 Filed 06/15/11                   Page 2 of 6 PageiD 74



                     On May 9, 20 11, an Order to Cure Deficiencies by Amended Complaint and
                                                                                               Findings,
   Conclusions and Recommendation issued in the instant cause, informing plainti
                                                                                 ff       JACKSON of
   the deficiencies in his original complaint and ordering him to cure by filing
                                                                                    an amended
   complaint or to file objections to the Findings, ConClusions and Recommenda
                                                                              tion.
                 Plaintiff filed his Amended Complaint on May 20, 2011.

                 By his Amended Complaint, plaintiff JACKSON alleges he has been prosec
                                                                                       uted for acts
  which constitute crimes under Texas state law, but that these prosecutions
                                                                                  have been handled by
  defendants through the disciplinary process of the Text1S prison system. Plainti
                                                                                   ff alleges
  defendants ADAMS, BERGER, BAKER, CLARK, and NASH have a fiducia
                                                                 ry                     responsibility to
  plaintiff to abide by state and federal laws and to ensure his civil rights are
                                                                                  not violated.
  Plaintiff states any warden, major or captain in TDCJ-CID can participate
                                                                                  in the disciplinary
  process. As a result of disciplinary cases, plaintiff states he has suffered punish
                                                                                     ments     including
  the use of force, confiscation of money from his inmate account, confiscation
                                                                                of personal
 property, cell restriction, confiscation of accumulated goodtime credits, visitati
                                                                                   on    restriction,
 denial of line class, and confinement to administrative segregation. Plainti
                                                                              ff says the disciplinary
 rules are used for population management and retaliation. Plaintiff does not
                                                                              challenge any
 specific disciplinary rule or application of the disciplinary process, but challen
                                                                                   ges   the entire
disciplinary process.

               Plaintiff JACKSON further alleges defendants GLENN, EDWARDS, MASS
                                                                                EY,
BRINKLEY, and SEGMAN are all mailroom personnel who are responsible
                                                                    for handling inmate
mail and that they utilize illegal rules to deny inmates general correspondenc
                                                                              e, justifying the
rules with security concerns. He complains they restrict books and publica
                                                                          tions concerning


4\l(H)26J.allruh:s                                       2
        Case 2:10-cv-00261-J-BB Document 9 Filed 06/15/11                                     Page 3 of 6 PageiD 75



    death, rape, sex, drugs, and assault and use the rules to relieve thems
                                                                           elves of the duty to deliver
   the mail. As with the disciplinary rules, plaintiff does not challenge
                                                                          any one rule                          or application
   of the rules, but the fact that there are correspondence rules at all.

                    Plaintiff JACKSON has attached some grievances to his complaint
                                                                                                        as "examples of the
   ongoing violations that are enacted and enforced by defendants" but,
                                                                        as his                          statement of claims
   shows, he does not base his complaint on the incidents forming the
                                                                      basis for                           those grievances.
   Instead, he asserts the broader claims set forth above.

                    Plaintiff JACKSON requests an award of damages and that TDCJ-CID
                                                                                                             be ordered "to get
  in compliance with the law."

                                                    JUDICIAL REVIEW
                When a prisoner seeks redress from a governmt>:ntal entity or officer
                                                                                                         or employee of a
  governmental entity, the Court must evaluate the complaint and dismis
                                                                       s it without service of
  process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is frivolo 1
                                                                            us , malicious, fails to state
  a claim upon which relief can be granted, or seeks monetary relief from
                                                                                                  a defendant who is
  immune from such relie£ 28 U.S.C. 1915A; 28 U.S.C. 1915(e)(2).
                                                                 The same standards will
 support dismissal of a suit brought under any federal law by a prison
                                                                      er confmed in any jail,
 prison, or other correctional facility, where such suit concerns prison
                                                                         conditions. 42 U.S.C.
 1997e(c)(l). A Spears hearing need not be conducted for every prose
                                                                     complaint.                                  Wilson v.
 Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991 l

  1A claim is frivolous if it lacks
                                    an arguable basis in law or in fact, Boo~r v. Koonce, 2 F.3d 114, 115
Denton v. Hernandez, 504 U.S. 25, 112 S. Ct. 1728, 1733, 118 L.Ed.2d                                       (5th Cir. 1993); see,
                                                                           340 (1992).
    2Cf, Green
               v. McKaskJe, 788 F.2d 1116, 1120 (5th Cir. 1986) ("Of course,
                                                                                 our discussion of Spears should not be interpreted
to mean that all or even most prisoner claims require or deserve a SpearJ
                                                                           '1earing, A district court should be able to dismiss as
frivolous a significant number of prisoner suits on the complaint alone
                                                                        or d1e complaint together with the Watson
questionnaire.").

4\HHl261.allrui        Case 2:10-cv-00261-J-BB Document 9 Filed 06/15/11                         Page 4 of 6 PageiD 76



                     The District Judge has reviewed plaintiffs pleadings and has viewed the facts alleged
                                                                                                              by
   plaintiff in his complaint to determine ifhis claims present grounds for dismissal or should

   proceed to answer by defendants.

                                              THE LAW AND ANALYSIS

                 Plaintiff's statement of claim fails to state a cl:>'.m that any federally protected right has

  been violated by any one or more of the defendants. To state a claim upon which relief
                                                                                         may be
  granted, ''the plaintiff must plead 'enough facts to state a claim to relief that is plausibl
                                                                                               e on its
  face."' In re Katrina Canal Breaches Litigation, 495 F.3d 191,205 (5th Cir. 2007)(q
                                                                                     uoting Bell
  At/. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).
                                                                                     A
  plausible entitlement to relief exists when the allegations in the complaint cross the thresho
                                                                                                lds
  separating the "conclusory" from the "factual" and the "factually neutral" from the "factual
                                                                                              ly
  suggestive." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 n.5, 127 S. Ct. 1955,
                                                                                      1966 n.5,
  167 L. Ed. 2d 929 (2007). Plaintiff has utterly failed to state a claim on which relief can
                                                                                            be
 granteq against any of the named defendants.

                Plaintiffs attempt to challenge the entire disciplinary procedure is frivolous. Plaintif
                                                                                                        f
 was not prosecuted for the criminal acts he alleged fom·.ed the basis for disciplinary actions;
                                                                                                            he
 was, quite simply, disciplined. Thus, plaintiff was not entitled to the full panoply of
                                                                                         rights which
 accompany criminal conviction. If the determination had been made that plaintiff's actions
                                                                                            were
egregious enough to justify referral for criminal prosecution, which sometimes happens
                                                                                       if the
crime is committed while the defendant is already serving time, plaintiff could have been

disciplined as well as subjected to criminal prosecution. Plaintiffs belief that his behavio
                                                                                            r
merited criminal conviction instead of a disciplinary procedure does not state a claim
                                                                                                   of

4110.0261.allrules                                         4
         Case 2:10-cv-00261-J-BB Document 9 Filed 06/15/11
                                                                                   Page 5 of 6 PageiD 77



    constitutional dimension. Plaintiff is attempting to assert a constitutiona
                                                                               l right which does not
    exist and his claim, therefore, is frivolous. Neitzke v. Williams, 490
U.S. 319, 109 S. Ct. 1827,
    104 L. Ed. 2d 338 (1989).

                     Plaintiff's attempt to challenge the existence of correspondence rules
                                                                                                which limit his First
   Amendment freedom of speech while in prison is likewise frivolous.
                                                                                     Plaintiff offers the global
   argument that the defendants enforce prison correspondence rules
                                                                    all of which                 are, per se,
   unconstitutional.

                     The Constitution is superior to any ordinary lee islative act and, where
                                                                                                they both apply to
   the same subject matter, it is the Constitution which must govern.
                                                                                  Marbury v. Madison, 1
   Cranch 137, 5 U.S. 137, 2 L. Ed. 60 (1803). "It is emphatically the
                                                                      province and duty of the
  judicial department to say what the law is. Those who apply the rule
                                                                       to particular cases, must of
  necessity expound and interpret that rule. If two laws conflict with
                                                                       each other, the courts must
  decide on the operation of each." !d. Therefore, it is the province
                                                                      of the courts to interpret the
  Constitution.

                 The Supreme Court has ruled that an inmate's First Amendment corres
                                                                                    pondence rights
 may be limited by regulations reasonably related to the institution's
                                                                                  legitimate governmental
 interest, such as, for example, security. Turner v. Safley, 482 U.S.
78, 107 S. Ct. 2254, 96
L. Ed. 2d 64 (1987). Plaintiff's challenge to the entirety of the corres
                                                                       pondence rules is frivolous.
 Neitzkev. Willia ms,49 0U.S. 3I9, I09S.Ct.1827, 104.L.Ed.2d338(1
                                                                  989).

                                                      CONCLUSION

               Plaintiff JACKSON has been given ample opportunity to provide his
                                                                                           best factual
statement. Jacquez v. Procunier, 801 F.2d 789,792 (5th Cir. 1986).
                                                                   Plaintiff has had the


4\I0-0261.allrules                                           5
        Case 2:10-cv-00261-J-BB Document 9 Filed 06/15/11
                                                                                Page 6 of 6 PageiD 78



   opportunity to amend to allege his best case and appears to have
                                                                    done           so. Bazrowx v. Scott, 136
F.3d 1053, 1054 (5th Cir. 1998).

                   For the reasons set forth above and pursuant to Title 28, United
                                                                                      States Code, sections
   1915A and 1915(e)(2), as well as Title 42, United States Code,
                                                                  section 1997e(c)(l),             the Civil
   Rights Complaint filed pursuantto Title 42, United States Code,
                                                                   Section 1983, by plaintiff
   REID IE JACKSON is DISMISSED WITH PREJUDICE AS FRIV
                                                      OLOUS AND FOR
   FAILURE TO STATE A CLAIM ON WHICH RELIEF CAN
                                                BE GRANTED.
                   Further, in light of the failure of plaintiff LANDRUM to pay the
                                                                                    filing   fee, request pauper
  status, or respond to the show cause order, LANDRUM's claim
                                                             s are               DISMISSED WITHOUT
  PREJUDICE FOR FAlLURE TO PROSECUTE.

               LET JUDGMENT BE ENTERED ACCORDP.-GL Y.

               The Clerk shall send a copy of this order to plaintiff and to any
                                                                                   attorney of record. The
  Clerk shall also mail copies of this order to TDCJ-Office of the
                                                                   General Counsel, P.O. Box
  13084, Austin, TX 78711; and to the ProSe Clerk at the U.S.
                                                              District Court for the Eastern
 District of Texas, Tyler Division.

              IT IS SO ORDERE~                   .
              Signed this     the~~                   of June, 2011.




4\10.026Uilrulcs                                          6
                             CAUSE NO. 2012-500,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §           LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN,E T AL,                        §             72nd JUDICIAL DISTRICT
          Defendants                  §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                 Plaintiff a Vexatious Litigant & Request for Security




         EX HI BI TE
                                       IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-11-00323-CV

REID IE JAMES JACKSON,
                                                            Appellant
 v.

RICK THALER, TEX. DEP'T OF
CRIMINAL JUSTICE,
                                                            Appellee



                                From the 278th District Court
                                   Walker



                               MEMORA NDUM OPINION


      This is an inmate-litigation case under chapter 14 of the Texas Civil Practices and

Remedies Code. See TEx. Civ. PRAc. & REM. CODE ANN. § 14.003(a)(2) (West 2002). In

seven issues, appellant, Reidie James Jackson, complains about

                                                                See id. We affirm.l




      1   All pending motions are dismissed as moot.
                                             I.      BACKGROUND

         Jackson is currently incarcerated at the Clements Unit in the Institutional

Division of the Texas Department of Criminal Justice in Amarillo, Texas. On December

 13,2010, Jackson filed his original petition alleging a claim for false imprisonment based

 upon his assertion that he was incarcerated seventy-one days in excess of his 333-day

criminal sentence. 2 He sought $110,000 in monetary damages and any other relief

necessary to "resolve the controversy." Thereafter, appellees, Rick Thaler and the Texas

Department of Criminal Justice, filed an original answer, asserting immunity and

numerous affirmative defenses, and a jury demand.3 The Texas Attorney General filed

an amicus curiae brief recommending that Jackson's claim be dismissed for failure to

comply with chapter 14. See id.



                                       II.        STANDARD OF REVIEW

         Inmate litigation is governed by the procedural rules set forth in chapter 14 of the

civil practice and remedies code. See id. §§ 14.001-.014 (West 2002 & Supp. 2011); see also

McBride v. Tex. Bd. of Pardons & Paroles, No. 13-05-559-CV, 2008 Tex. App. LEXIS 1290, at

*6 (Tex. App.-Corpus Christi Feb. 21, 2008, pet. denied) (mem. op.).                           The Texas

Legislature enacted chapter 14 to control the flood of lawsuits filed in state courts by



         2 Apparently, at some point, Jackson was released from prison, though the precise date is unclear
based on this record. His complaint pertains to a June 9, 1999 conviction for possession of a controlled
substance, which resulted in a three-year prison sentence with 333 days of time credited. In any event, he
is currently incarcerated based upon a separate criminal off-o nse.

        3 In one of his numerous motions filed in the trial court. Jackson identified Thaler as the Director
of the Texas Department of Criminal Justice.

Jackson v. Thaler                                                                                    Page2
                                                                                                   ~--=




prison inmates, which consume valuable judicial resources with seemingly little

 offsetting benefit. Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.-Waco 1996, no

 writ). This Court has noted:

         Prisoners have everything to gain and little to lose by filing frivolous suits.
         It costs them almost nothing; time is of JlO consequence to a prisoner;
         threats of sanctions are virtually meaningless; and the prisoner can look
         forward to a day trip to the courthouse. Thus, the temptation to file a
         frivolous suit is strong. Such suits, however, waste valuable resources
         and subject the state and its prison officials to the burden of unwarranted
         litigation, preventing claims with merit from being heard expeditiously.

Id. (internal citations omitted) (citing Spellman v. Sweeney, 819 S.W.2d 206, 209 (Tex.

App.-Waco 1991, no writ)).

        Generally, the dismissal of inmate litigation under chapter 14 is reviewed for

abuse of discretion. Brewer v. Simental, 268 S.W.3d 763, 767 (Tex. App.-Waco 2008, no

pet.). "To establish an abuse of discretion, an appellant must show the trial court's

actions were arbitrary or unreasonable in light of all the circumstances. The standard is

clarified by asking whether the trial court acted without reference to any guiding rules

or principles." Spurlock v. Schroedter, 88 S.W.3d 733,735-36 (Tex. App.-Corpus Christi

2002, pet. denied) (internal citations omitted). We may not substitute our judgment for

that of the trial court with respect to the resolution of factual issues or matters

committed to the trial court's discretion. See In re Spooner, 333 S.W.3d 759, 763 (Tex.

App.-Houston [1st Dist.] 2010, orig. proceeding); see also Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985). The judgment of the trial court will be

affirmed if that judgment can be upheld on any reasonable theory supported by the

evidence. Ex parte E.E.H., 869 S.W.2d 496, 497-98 (Tex. App.-Houston [1st Dist.]l993,

Jackson v. Thaler                                                                          Page3
writ denied); Harris County Dist. Attorney's Office v. Burns, 825 S.W.2d 198, 200 (Tex.

App.-Houston (14th Dist.] 1992, writ denied). And, we consider only the evidence

most favorable to the judgment, and if there is some evidence to support the judgment,

we will affirm. State v. Knight, 813 S.W.2d 210, 211 (Tex. App.-Houston [14th Dist.]

1991, no writ).

        The trial court has broad discretion to dismiss an inmate's claim as frivolous.

Schroedter, 88 S.W.3d at 736. In fact, section 14.003 authorizes the trial court to dismiss

an inmate's claim, either before or after service , .f process, if the claim is found to be

frivolous or malicious. TEX. Civ. PRAC. & REM. CODE ANN.§ 14.003(a)(2). To determine

whether a claim is frivolous, the trial court may consider if: (1) the claim's realistic

chance of ultimate success is slight; (2) the claim has no arguable basis in law or fact; (3)

it is clear that the party cannot prove facts in support of the claim; or (4) the claim is

substantially similar to a previous claim filed by the inmate because the claim arises

from the same operative facts. Id. § 14.003(b); see Schroedter, 88 S.W.3d at 736.

        Furthermore, the trial court is not required to conduct a hearing before

dismissing a case pursuant to chapter 14. See TEX. Civ.       PRAC. &   REM. CODE ANN.§

14.003(c). Instead, the question of whether to hold a hearing is committed to the trial

court's discretion. See id.; see also McCray v. Mulde·, No. 12-10-00349-CV, 2011 Tex. App.

LEXIS 5884, at *10 (Tex. App.-Tyler July 29, 2011, no pet.) (mem. op.) (citing Hamilton

v. Pechacek, 319 S.W.3d 801, 810 (Tex. App.-Fort Worth 2010, no pet.)). Thus, in this

case, the trial court was not required to provide Jackson with an opportunity to respond

before dismissing his claim under section 14.003. See, e.g., Geiger v. Garcia, No. 10-07-

Jackson v. Thaler                                                                     Page4
 00404-CV, 2009 Tex. App. LEXIS 7885, at *3 (Te.c App.-Waco Oct. 7, 2009, no pet.)

 (citing Gowan v. Tex. Dep't of Criminal Justice, 99 S.W.3d 319,323 (Tex. App.-Texarkana

2003, no pet.)).

                             III.    THE TRIAL COURT'S ORDER OF DISMISSAL

         In his seven issues, Jackson contends that: (1) the trial court erred in dismissing

his lawsuit because he has a First Amendment right to file suit and because the

dismissal denied him due process; (2) the trial court violated Texas Rule of Civil

Procedure 308 by failing to enforce an order signed on February 9, 20114; (3) the trial

court erred by not allowing him to prosecute his claim against the defendants


         4   Texas Rule of Civil Procedure 308 provides that:

         The court shall cause its judgments and decrees to be carried into execution; and where
         the judgment is for personal property, and it is shown by the pleadings and evidence and
         the verdict, if any, that such property has an especial value to the plaintiff, the court may
         award a special writ for the seizure and delivery of such property to the plaintiff; and in
         such case may enforce its judgment by attachment, fine[,} and imprisonment.

TEX. R. Civ. P. 308.

         In the February 9, 2011 order of which Jackson complains, the trial court ordered that the Texas
Attorney General's Office file an amicus curiae brief within sixty days of receipt of the order. Jackson
appears to argue that the filing of the amicus curiae brief was not timely ffied. We do not find this
argument to be meritorious, especially considering the Attorney General's Office ffied its amicus curiae
brief on February 28,2011, less than thirty days after the trial court signed its order.

          And, to the extent that Jackson argues that the Attorney General's Office is not authorized to
represent Thaler, we point out that article IV, section 22 of the Texas Constitution provides that the
Attorney General "shall represent the State in all suits and pleas in the Supreme Court of the State in
which the State may be a party ... and perform such other duties as may be required by law." TEX.
CONST. art. IV,§ 21; see Brady v. Brooks, 99 Tex. 366,89 S.W. 1052, 1055 (1905). In addition, sections 101.103
and 104.004 of the civil practice and rem~dies code authorize the Attorney General's Office to defend
public servants. See TEX. Civ. PRAC. & REM. CoDE ANN. § 101.103 (West 2011) (stating that the Attorney
General's Office shall defend each action brought under the Texas Tort Claims Act 1/against a
governmental unit that has authority and jurisdiction coc :tensive with the geographical limits of this
state"); see id. § 104.004 (West 2011) (requiring the Attorney General's Office to defend a public servant
against a suit for damages based upon actions within the scope of the public servant's employment). We
therefore find this argument lacking an arguable basis in law as well.


Jackson v. Thaler                                                                                        PageS
separately; (4) the trial court was biased and refused him a fair trial; (5) Thaler did not

 obey the trial court's orders-in particular, the February 9, 2011 order-and thereby

prejudiced Jackson's case; (6) the trial court erred in dismissing his lawsuit without

notice and a hearing; and (7) the trial court erred in relying on chapter 14 to analyze his

lawsuit.

         When the trial court dismisses a claim without conducting a fact hearing, which

is the case here, the issue on appeal is whether the claim had an arguable basis in law.

See Spurlock v. Johnson, 94 S.W.3d 655,658 (Tex. App.-San Antonio 2002, no pet.) (citing

Martin v. Tex. Bd. of Criminal Justice, 60 S.W.3d 226,229 {Tex. App.-Corpu s Christi 2001,

no pet.); Sawyer v. Tex. Dep't of Criminal Justice, 983 S.W.2d 310, 311 (Tex. App.-

Houston [1st Dist.] 1998, pet. denied)). Based on our review of the record, including all

of the briefs and responses he has filed in this Court, we conclude that Jackson's false-

imprisonmen t claim has no arguable basis in law. See TEx. Ov.                      PRAC. & REM. CODE

ANN.    § 14.003(b)(2); see also Brewer, 268 S.W.3d at 767; Spurlock, 94 S.W.3d at 658;

Schroedter, 88 S.W.3d at 736. This is true for many reasons, which we will now explain.

        First, the crux of Jackson's underlying lawsuit is that he was wrongfully

incarcerated for a period beyond his judicially-imposed sentence. 5 The United States

Supreme Court has stated that "Congress has determined that habeas corpus is the


        sIn his original petition, Jackson did not reference title 42, section 1983 of the United States Code.
See 42 U.S.C. § 1983; see also Spurlock v. Johnson, 94 S.W.3d 655, 658 (Tex. App.-San Antonio 2002, no pet.)
("To determine whether a trial court has properly determined that there is no arguable basis in law for a
claim, 'we examine the types of relief and causes of action appellant pleaded in his petition to determine
whether, as a matter of law, the petition stated a cause of action that would authorize relief.~~~ (quoting
Jackson v. Tex. Dep't of Criminal Justice-Inst. Div., 28 S.W.3d 811, 813 (Tex. App.-Corpus Christi 2000, pet.
denied))).


Jackson v. Thaler                                                                                     Page6
 appropr iate remedy for state prisoners attacking the validity of the fact or length of

 their confinement, and that specific determination must override the general terms of

 [section] 1983." Prieser v. Rodriguez, 411 U.S. 475, 490, 93 S. Ct. 1827, 1836, 36 L. Ed. 2d
439 (1973). Later, in Heck v. Humphrey, the United States Supreme Court clarified that

 "the hoary principle that civil tort actions are not appropriate vehicles for challenging

 the validity of outstan ding criminal judgments applies to [section] 1983 damage s

 actions that necessarily require the plaintiff to prove the unlawfulness of his conviction

 or confinement ...." 512 U.S. 477, 486, 114 S. O·. 2364, 2372, 129 L. Ed. 2d 383 (1994).

 Therefore, because Jackson challenges the validity of the fact and duratio n of his

 confinement, the proper remedy is a habeas corpus petition in the federal court. See
                                                                                      ·
 Heck, 512 U.S. at 486, 114 S. Ct. at 2372; see also Prieser, 411 U.S. at 490,93 S. Ct. at 1836.

         Next, Jackson fails to identify a basis in law for his claim of money damages;

 instead, he simply asserts, without explaining, that he should be paid $110,000 in

 money damage s for the alleged false imprisonment. Though he cites to the Texas Penal

Code, Texas Constitution, and other avenues for redress, Jackson cannot bring a private

cause of action under these provisions. See TEX. Ov. PRAc. & REM. CODE ANN. § 103.001

(West Supp. 2011) (providing that a person is entitled to compensation if, among other

things, he served time in prison and has received a full pardon on the basis of innocence

or has been granted relief in accordance with a writ of habeas corpus -none of which

apply here); Smith v. City of League City, 338 S.W.3d 114, 127 (Tex. App.-H ouston [14th

Dist.] 2011, no pet.) ("The due process provisions of the Texas Constitution do not

imply a cause of action for damages."); Spurlock, 94 S.W.3d at 658 ("However, the Texas

Jackson v. Thaler
                                                                                           Page7
 Penal Code does not create private causes of action ... .");City of El Paso v. Heinrich, 284
        )

 S.W.3d 366, 380 (Tex. 2009) ("With the limited ultra vires exception ... governm ental

 immunit y protects governm ent officers sued in their official capacities to the extent that

 it protects their employers.").6

          Therefore, because we have concluded that Jackson's lawsuit does not have an

 arguable basis in law, we cannot say that the trial court abused its discretion in

 dismissin g Jackson's lawsuit as frivolous without a hearing. See TEX. CIV. PRAC. & REM.

 CODE ANN.§ 14.003(b)(2); see also Brewer, 268 S.W.3d at 767; Schroedter, 88 S.W.3d at 736.

 Accordingly, we overrule all of Jackson's issues pertainin g to the trial court's order of

 dismissal.

         IV.        JACKSON 'S REQUESTS FOR FINDINGS OF FACT AND CONCLUS IONS OF LAW

         While we recognize that we are required to review and evaluate pro se pleading s

 with liberality and patience, we are also required to apply the same standard s

 applicable to pleading s drafted by lawyers. See f.oster v. Williams, 74 S.W.3d 200, 202

(Tex. App.-Texarkana 2002, pet. denied). In light of that, Jackson also appears to argue


         6 On appeal, Jackson asserts that Thaler's actions were ultra vires;
                                                                                  however, in his original
petition, Jackson did not allege that Thaler acted outside the scope of his employment such that his
actions were ultra vires. See Franka v. Velasquez, 332 S.W.3d 367, 369 (Tex. 2011) (stating that "all
[common-law] tort theories alleged against a governmental unit ... are assumed to be 'under [the Tort
Oaims Act]' for purposes of section 101.106." (citing Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d
653, 659 (Tex. 2008))). In addition,

        [i]t is fundamental that a suit against a state official is merely another way of pleading an
        action against the entity of which [the official] is an agent. A suit against a state official in
        his official capacity is not a suit against the official personally, for the real party in interest
        is the entity. Such a suit actually seeks to impose liability against the governmental unit
        rather than on the individual specifically named and is, in all respects other than
        name ... a suit against the entity.

Id. at 382 n.68 (internal citations & quotations omitted).

Jackson v. Thaler                                                                                             PageS
 that he was entitled to findings of fact and conclusions of law from the trial court. Here,

 Jackson requeste d such findings. And when the trial court failed to enter such findings
                                                                                          ,
 Jackson sent the trial court a letter notifying it that the findings were past due. See TEX.

 R. Crv. P. 297.

         Texas courts have held that, when a trial court renders judgme nt or dismisses a

 cause without hearing any evidence, findings of fact are not appropriate. See IKB Indus.,

 Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 443 (Tex. 1997); Retzlaff v. Tex. Dep't of Criminal

 Justice, 94 S.W.3d 650, 655 (Tex. App.-H ouston [14th Dist.] 2002, pet. denied) (holding

 that there is no duty to file findings after dismissal of an inmate suit under Texas Civil

 Practice and Remedies Code chapter 14); Timmons v. Luce, 840 S.W.2d 582, 586 (Tex.

 App.-T yler 1992, no writ); see also Walker v. Callahan, No. 04-05-00095-CV, 2005 Tex.

 App. LEXIS 7887, at **3-4 (Tex. App.-S an Antonio Sept. 28, 2005, no pet.) (mem. op.);

Khufu v. Stringfellow, No. 12-03-00362-CV,2005 Tex. App. LEXIS 3291, at *7 (Tex. App.-

Tyler Apr. 29, 2005, pet. denied) (mem. op.). Thus, the trial court had no duty to file

findings of fact and conclusions of law in this Cc'.e. See IKB Indus., Ltd., 938 S.W.2d at

443; Retzlaff, 94 S.W.3d at 655; Timmons, 840 S.W.2d at 586; see also Walker, 2005 Tex.

App. LEXIS 7887, at **3-4; Khufu, 2005 Tex. App. LEXIS 3291, at *7. As such, this issue is

overrule d.

                                     V.     CONCLU SION

        Having overrule d all of Jackson's issues on appeal, we affirm the judgme nt of the

trial court.



Jackson v. Thaler                                                                    Page9
                                                 ALSCOGGINS
                                                 Justice


 Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
 Affirmed
 Opinion delivered and filed February 29, 2012
 [CV06]




Jackson v. Thaler                                             Page 10
                             CAUSE NO. 2012-500,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §           LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN,E T AL,                        §             72nd JUDICIAL DISTRICT
          Defendants                  §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                 Plaintiff a Vexatious Litigant & Request for Security




         EX HI BI TF
r-~----~----------------~-----------     ---------------------------------------~·\
          Case 2:12-cv-00212-~;~ Document 23 Filed 01/14/13 ~~e 1 of 4 PageiD 269




                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                              AMARILLO DIVISION


          REIDIE JACKSON, PRO SE,                            §
          TDCJ-CID No. 1164177,                              §
          Previous TDCJ-CID No. 795456,                      §
          Previous TDCJ-CID No. 874760,                      §
          JERMAINE LANDRUM,                                  §
          TDCJ-CID No. 1403311                               §
                                                             §
                Plaintiffs,                                  §
                                                             §
          v.                                                 §   2:12-CV-0212
                                                             §
          GREGORY BOLAND,                                    §
          MANUEL FRESCAS, and                                §
          GREGORY S. DAVID,                                  §
                                                             §
                Defendants.                                  §

                                          ORDER OF PARTIAL DISMISSAL

                  The instant cause was originally filed as Case No. 100851-A in the 47th Judicial District ·

          Court of Potter County, Texas on August 30,2012 and was removed to the United States District

          Court for the Northern District of Texas, Amarillo Division, on October 8, 2012, by defendants

          BOLAND and FRESCAS, where it was filed under the above-stated style and cause number.

                  PlaintiffREIDIE JACKSON, acting pro se and while a prisoner confined in the Texas

          Department of Criminal Justice, Correctional Institutions Division, filed suit pursuant to Title 42,

          United States Code, sections 1983, 1985(3), and 1986 complaining against the above-named

          defendants. The filing fee was paid by the defendants upon removal.

                  On December 14, 2012, a Report and Recommendation was issued by the United States

          Magistrate Judge recommend·
  case      2:12-cv-00212-.:.]~       Document 23 Filed 01/14/13           ~:te 2 of 4    PageiD 270



            On December 26, 2012, plaintiff filed a document entitled "Second Amended Compla
                                                                                            int"
 which, by his January I0, 2013 Response, he has elected to have treated as his Objectio
                                                                                        ns to the
 Report and Recommendation. By his Objections, plaintiff alleges defendant DAVID was

 presumably the warden who gave directions and enforced policies on the High Security
                                                                                      Area where
 plaintiff was housed. He states defendant DAVID enforced the policy or custom that prevente
                                                                                            d
 inmates from giving sick call requests directly to medical personnel.

            Plaintiff goes on to allege that all the defendants had a "mutual understanding" and a

 common goal of deliberately, intentionally, or recklessly endangering plaintiffs present
                                                                                          and future
 health. Plaintiff says defendant DAVID, after receiving notice of the altercation between
                                                                                           plaintiff
 and defendant FRESCAS, "refus[ ed] to instruct a subordinate [to] have medical engage
                                                                                             treatment
 policy."

         While plaintiff ascribes a "mutual understanding" and "common goal" to the defendants,
                                                                                                        he
does not present any allegation of material fact to support the implicit claim of conspira
                                                                                          cy.
Conclusory allegations lacking reference to material facts are not sufficient to state a claim
                                                                                               of
conspiracy under section 1983, McAfee v. 5th Circuit Judges, 884 F.2d 221 (5th Cir.1989
                                                                                       ), cert.
denied, 493 U.S. 1083, 110 S. Ct. 1141, 107 L. Ed. 2d 1046 (1990).

        As to his allegation that DAVID, after receiving notice of the February 25, 2012 altercati
                                                                                                  on
between plaintiff and defendant FRESCAS, "refus[ed] to instruct a subordinate [to] have
                                                                                             medical
engage treatment policy," the only notice plaintiffs complaint indicates went to DAVID
                                                                                             was that
contained in plaintiffs April27, 2012 Step I Grievance No. 2012160993, by which plaintiff

requested a unit transfer. Although plaintiff alluded to an attempt by the other defenda
                                                                                        nts to cover-
up the incident by denying him medical treatment, plaintiff does not actually request medical

treatment or indicate he needs any at that time. Moreover, defendant DAVID merely investig
                                                                                          ated
                                                     2
  Case       2:12-cv-00212-~;)s    Document 23 Filed 01/14/13           t.:]te 3 of 4 PageiD 271



 and resolved the grievance. As set forth in the Magistrate Judge's Report and Recomm
                                                                                     endation, the
 narrowing of prisoner due process protection announced in Sandin v. Conner, 515 U.S.
472, 115
S. Ct. 2293, 132 L. Ed. 2d 418 ( 1995), leaves plaintiff without a federally-protected right
                                                                                           to have his
 grievances investigated and resolved. Any right of that nature is grounded in state law
                                                                                         or regulation
 and the mere failure of an official to follow state law or regulation, without more, does
                                                                                             not violate
 constitutional minima. See, e.g., Murray v. Mississippi Dept. ofCorrections, 911 F.2d
1167, 1168
 (5th Cir. 1990); Ramirez v. Ahn, 843 F.2d 864, 867 (5th Cir.), cert. denied, 489 U.S. 1085,
                                                                                             109 S. Ct.
1545, 103 L. Ed. 2d 849 (1989); Baker v. McCollan, 433 U.S. 137, 146-47, 99 S.Ct. 2689,26
                                                                                         95-
 2696,61 L.Ed.2d 433 (1979). Moreover, plaintiff's claim in this respect is, at most, that
                                                                                           defendant
 DAVID was negligent in the investigation and resolution of plaintiff's grievance. Plaintif
                                                                                           f's section
 1983 claim against defendant DAVID on this basis lacks an arguable basis in law and
                                                                                         is frivolous.
Neitzke v. Williams, 490 u.s. 319, 109 S. Ct. 1827, 104 r .Ed.2d 338 (1989).

         The Court has made an independent examination of the records in this case and has

examined the Magistrate Judge's Report and Recommendation, as well as the Objectio
                                                                                  ns filed by the
plaintiff.

        The Court is ofthe opinion that the objections ofthe plaintiff should be OVERRULED
                                                                                                    and
the Report and Recommendation of the United States Magistrate Judge should be ADOPT
                                                                                   ED by the
United States District Court, as supplemented herein.

        This Court, therefore, does OVERRULE plaintiff's objections, and does hereby ADOPT
                                                                                                     the
Report and Recommendation of the United States Magistrate Judge, as supplemented
                                                                                       herein.
        IT IS THEREFORE ORDERED that plaintiff's Civil Rights Claims filed pursuant to Title

42, United States Code, sections 1983, 1985(3) and 1986 by plaintiffREIDIE JACKS
                                                                                ON against
defendant GREGORY S. DAVID be DISMISSED WITPOUT PREJUDICE FOR FAILUR
                                                                    E TO

                                                  3
 Case   2:12-cv-00212-.C~         Document 23 Filed 01/14/13           ~~e 4 of 4      PageiD 272



STATE A CLAIM ON WHICH RELIEF CAN BE GRANTED AND WITH PREJUDICE
                                                                                               AS
FRIVOLOUS.

        LET JUDGMENT BE ENTERED ACCORDINGLY.

        The Clerk shall send a copy ofthis order to plaintiff and to any attorney of record.

        The Clerk shall also provide a copy of this order by regular mail, facsimile transmission,
                                                                                                     or
e-mail to: (l) the TDCJ-Office ofthe General Counse~,. P.O. Box 13084, Austin, Texas,
                                                                                      78711, Fax
Number (512) 9362159; (2) the Inmate Trust Fund, P.O. Box 629, Huntsville, Texas 77342-0
                                                                                        629,
fax: 936-437-4793; and (3)



        It is SO ORDERED.
                                          {
        Signed this the _ _ __.;.;_/_,.f_/ day of January, 2013.




                                                 4
                             CAUSE NO. 2012-500,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §           LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN, ET AL,                        §             72nd JUDICIAL DISTRICT
          Defendants                  §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                Plaintiff a Vexatious Litigant & Request for Security




        EX HIB ITG
 '.



                                            Cause No. 11-E-0255-C

       REIDIE JACKSON                                    §    IN THE DISTRICT COURT OF
                                                         §
       vs.                                               §    MATAGORDA COUNTY, TEXAS
                                                         §
       STATE OF TEXAS, et al.                            §    130th JUDICIAL DISTRICT COURT


                           ORDER DISMISSING INMATE LITIGATION
                            (§ 14.003(a)(2), Tex. Civ. Prac. & Rem. Code)

              On this day the court received and reviewed the original petition filed by Reidie
       Jackson, an inmate incarcerated in the Institutional Division, Texas Department of Criminal
       Justice. Jackson filed an unsworn declaration of inability to pay costs with the petition,
       therefore, TEX. CIV. PRAC. & REM. CODE, Chapter 14, relating to Inmate Litigation, applies.
               Chapter 14 authorizes a trial court to dismiss an inmate's claim as frivolous, before
       or after service of process, if it finds "(1) the claim's realistic chance of ultimate success is
       slight; (2) the claim has no arguable basis in law or in fact; (3) it is clear that the party cannot
       prove facts in support of the claim; or (4) the clair. l is substantially similar to a previous
       claim filed by the inmate because the claim arises from the same operative facts." TEX. CIV.
       PRA(::. &REM. CODE §14.003(b).
               The court has determined that the is case may be decided without hearing and
       therefore accepts Plajntifr s allegations as true. 1 Jackson's claim under Section 1, Article 17,
       Texas Constitution2 alleges that his property was taken under a search warrant issued on
       Deputy Keith Sullivan's affidavit. He alleges the affidavit supporting the warrant stated, "the
       [confidential informant] advised [Sullivan] that.. .. " Jackson infers from this that Sullivan's
       affidavit was not made based on information within Sullivan's personal knowledge, but
       instead within the confidential informant's personal knowledge. Jackson concludes the
       search warrant and subsequent search were legally defective.


                      Perales v. Kinney, 891 S.W.2d 731, 732 (Tex.App.-Houston [1st Dist.] 1994, no writ).
              2
                      "No person's property shall be taken, damaged, or destroyed for or applied to public use
       without adequate compensation being made ... " Tex. Const. art. I, § 17.
                                                                                                     ..,
                                                                                                           l
                                                                                                          H
V o 3~ f 'lLS-11 (p                                                                   w.__
                                                                                       i                  i'
                                                                                                  --.J-)_.}0
        Plaintiffs allegations, taken as true, have no arguable basis in law because the
officer's reliance upon information provided by a confidential informant does not render the
officer's affidavit defective or the subsequent search illegal. 3 The court therefore determines
that Plaintiffs claims, taken as true on the facts, is without an arguable basis in law.
        ITIS ORDERED that this case and cause of action is hereby DISMISSED WITHOUT
PREJUDICE pursuant to TEX. CIV. PRAC. & REM. CODE§ 14.003(a)(2) and § 14.003(b )(2).
        Signed: April21, 2011.
                                                                             c




                                                          Judge Presiding




                Illinoisv. Gates, 462 U.S. 213,231, (l983)(approvingsearch warrants supported by hearsay
when the informant's information is sufficiently reliable to provide the magistrate with a substantial basis
for determining the existence of probable cause).
                             CAUSE NO. 2012-500,295

REIDIE JACKSON                        §            IN THE DISTRICT COURT
TDCJ # 1164177,                       §
            Plaintiff                 §
                                      §
                                      §           LUBBOCK COUNTY, TEXAS
v.                                    §
                                      §
VAUGHN, ET AL,                        §             72nd JUDICIAL DISTRICT
          Defendants                  §


              Defendants Honesto, Nail, and Guzman's Motion to Declare
                 Plaintiff a Vexatious Litigant & Request for Security




        EX HIB ITH
 REIDIE JAMES .JACKSON,
           Plaintiff


 v.

 DAVID ELLIS, ET AL.,
           Defendants
                                                            251ST .JUDICIAL DISTRICT


                                            ORDER·

        On this date, the Court considered Defendants Ellis and Gratz's Motion to Dismiss

Pursuant to Chapter 14 of the Texas Civil Practice & Remedies _Code and Defendallts' Motion

to Declare Plaintiff a Vexatious Litigant and Motion for a Pre-Filing Order simultaneously.

After sufficient notice to all parties and a hearing on the motions, the Court reviewed the

pleadings on file, the law, and the arguments of the p1.1rties and has detennined that Defendants'

Motions should be GRANTED as set forth below:

        IT IS THEREFORE

                                                                                                              of       ac
the

        IT IS FURTHER ORDERED; that Plaintiff Reidie James              Jack~on      should be, and

therefore is, designated a vexatious litigant pursuant to Texas Civil Practice and Remedies Code

§ 11.054;

       IT IS FURTHER ORDERED, That Plaintiff Reiclie James Jackson provide security for

the benefit of Defendants in the amount of$    {51) .DC)      , within 30   days of the signing of

this Court's order pursuant to Texas Civil Practice and Remedies Code § 11.055, or this suit will

be dismissed pursuant to Texas Civil Practice and Remedies Code § 11.056;             A CERT\FIED CP,PY
                                                                                    Page            1    of     i/
                                                                                  CAROLINE WOODBURN
                                                                                      District Clerk
                                                                                     Pottir cou~ty. Texas .
                                  1.444483                                               ' )! . C"...
                                                                             By,_ _..,.:"\•1-....
                                                                                             ·~)...
                                                                                                        ')
                                                                                                  \ """",...._.,__,.   IJCLIUL"
         IT IS FURTHER ORDERED, that Plaintiff Reidie James Jackson is hereby subject to

this Pre-Filing Order and is enjoined from filing any new litigation in propria persona in the

State of Texas without the prior pem1ission of the local administrative judge, pursuant to Texas

Civil Practice and Remedies Code §11..051-11.057.



         SIGNED this                            ,;1(o~day of~Jt~UJ'i=-w..t~---' 2013.




                     A CERTIFIED COPY
                    Page ·/ of ')·-
                   CAROLINE WOODBURN
                        District Clerk
                     Potter..C.Ounty, Texas
                                 1'   >t
                                      ~t   f)     '

         By                           "fiX}'
                                       . v·
                                             )              _. Deputy




                                                                                           CD -o
                                                                                                           '""-l

                                                                                           -< 0            =
                                                                                                           .__.
                                                                                                           ~                  §;
                                                                                                  -I
                                                                                                  --1
                                                                                                  m
                                                                                                          c_.
                                                                                                          c::: :         o::o
                                                                                                          z:             --0
  I, Caroline Woodburn, Cieri( of .lha .District                                                 ::lJ                    (J)r
                                                                                                                         -~-f--
  Courts and County Courts at Law, In a~d
                                                                                                          ~'"\;) j
                                                                                                 0                       -,·--~z
                                                                                                          --..]
                                                                                                                         c:/',~
                                                                                                                     I

  for PoMr County, Texas, do h~reby certify                                                      0
                                                                                                 c
  that the foregoing instrum~nt ~s a ~orrect
                                                                                                                         r-::~~~0'
                                                                                                 z        ::o-.
  copy of the original on f~le tn thiS OffiC9 ;'?,                                               .. -;    3 .
                                                                                                .,:-;..
   ATTES~O
        ,.-,
              thisL\mY,,of
                      \) ~
                           iJ.\b ' .'--;'-
                             ~~~....~ \ ~D
                                            ro ~                                           0
                                                                                           rn   ---1
                                                                                                          (;:0.          f! 'H""l
   By
                ~~:
             ~··~J ~~ (Al\.~.J\ ..4.:..... \            '"it .c '·~·
                                                                                           -o   rn                       ~t2m
        t.
              ..               (.) v .
                                                J\...
                                                                       Oeputy              c    ><
                                                                                                )>
                                                                                                          N1
                                                                                                          CD
                                                                                                                         /'..C
                                                                                           =<   0)
                                                                                                                            :0
                                                                                                                            z

                                                                                1.444484
                                                                                          Filed 8/3/2015 11 :50:00 AM
                                                                                                       Barbara Sucsy
                                                                                                         District Clerk
                                                                                              Lubbock County, Texas


                                       CAUSE NO. 2012-500,295                                           RHR
REIDIE JACKSON                                 §              IN THE DISTRICT COURT
TDCJ # 1164177,                                §
            Plaintiff                          §
                                               §
                                               §            LUBBOCK COUNTY, TEXAS
v.                                             §
                                               §
VAUGHN, ET AL,                                 §              72nd JUDICIAL DISTRICT
          Defendants                           §

                                               Order

         On this date, the Court considered Defendants Honesto, Nail, and Guzman's Motion to

Declare Plaintiff a Vexatious Litigant & Request for Security.

         The Court finds Plaintiff Reidie Jackson is a vexatious litigant pursuant to Section 11.054

of the Texas Civil Practice and Remedies Code. Plaintiff is hereby ordered to furnish security in

the amount of $ SOO.OO           by September 3        , 2015 to proceed in his claims against

Defendants Peter Honesto, James Nail, and David Guzman. Failure to timely furnish security shall

result in dismissal of the claims against Defendants Peter Honesto, James Nail, and David Guzman.

     The Court further ORDERS that the case is abated until further order of the Court.


         SIGNED on this the     3 rd     day of_A_u_g_u_st_ _ _ _ _ _ _ , 2015.



                                            Is/ Ruben Reyes
                                            JUDGE PRESIDING




sc       N E
                                                             7
                                                          -417
                                 : ,
t'""
                                                        lk
                               c
                                                      "l
                             .
                                                     *
                       + m t
                                                  tJ
                   u ~
                                                 o
               [ '
        ~. eiDT CI(~Spur r d  - s
                                  OCf1
                                         'TPJcl(s
,
 _             qGo           9JD7 -·qr;;,CJ:'9
                   o     Tx 7
       · fi-rvvtral


                                                                                                                       AG~
                                                                                                           U.~ P~L8.oT
                                                                                  gifYit:f!
                                                                                             ~
                                                                                                           AMA~~1~2ro , rx
                                                                                                            N~VJu~~
                                                                                  toos
                                                                                    •• <>
                                                                                            '.


                                                                                                                $o.oo
                                                                                                           Fi2304H
                                                                                                                  t 08442
                                                                                                                         ·08




                             ,,



                                                                                       . f '  Prppee,_/,s
                                                                                    o
                                                                        C o u r ti s t r ; c r o f le.xH
                                                                                                          :.s

                                                                 S~ver;PtJ.o-..
                                                                              D
                                                                              S  o   y    CJ5-i-o
                                                                                             os -q5-4o
                                                                                       ? q I
                                                                    wtr,'Jlo )I K " ,
                                                                  Ar
          r"